IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The Marcellus Shale Coalition,                          :
                        Petitioner                      :
                                                        :
                v.                                      :    No. 573 M.D. 2016
                                                        :    Argued: October 17, 2018
Department of Environmental                             :
Protection of the Commonwealth                          :
of Pennsylvania and Environmental                       :
Quality Board of the Commonwealth                       :
of Pennsylvania,                                        :
                        Respondents                     :


BEFORE: HONORABLE MARY HANNAH LEAVITT, President Judge
        HONORABLE RENÉE COHN JUBELIRER, Judge
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE PATRICIA A. McCULLOUGH, Judge
        HONORABLE ANNE E. COVEY, Judge
        HONORABLE CHRISTINE FIZZANO CANNON, Judge
        HONORABLE ELLEN CEISLER, Judge

OPINION BY JUDGE BROBSON                                     FILED: July 22, 2019


                            TABLE OF CONTENTS
I.     INTRODUCTION ...........................................................................................2
II.    PROCEDURAL HISTORY ............................................................................3
III.   GOVERNING LEGAL STANDARDS ..........................................................5
       A.  Summary Relief..................................................................................... 5
       B.  Declaratory Relief ................................................................................. 6
       C.  Tire Jockey ............................................................................................ 7
IV.    ANALYSIS OF CROSS-APPLICATIONS ....................................................9
       A.  Area of Review (Count II)—Agencies’ Application ............................ 9
       B.  On-Site Processing (Count III)—Cross-Applications......................... 23
       C.  Well Development and Centralized Impoundments
           (Count IV)—Agencies’ Application ................................................... 27
           1.     Well Development Impoundments ...........................................27
           2.     Centralized Impoundments .......................................................35
       D.  Site Restoration (Count V)—Cross-Applications ............................... 44
           1. Authority—Subsections (a) and (b) ...............................................49
           2. Vagueness—Subsection (b) ...........................................................58
           3. Authority—Subsection (d) .............................................................63
           4. Compliance with Procedures ..........................................................69
           5. Reasonableness...............................................................................75
       E.  Spill Remediation (Count VI)—Cross-Applications .......................... 76
       F.  Waste Reporting (Count VII)—Agencies’ Application...................... 80
V.     CONCLUSION..............................................................................................86




                                     I.     INTRODUCTION
               The Marcellus Shale Coalition (Coalition) initiated this original
jurisdiction action, seeking pre-enforcement review of regulations related to
unconventional well operations found in Title 25, Chapter 78a of the Pennsylvania
Code (Unconventional Well Regulations), 25 Pa. Code Ch. 78a.1 Presently before
the Court are cross-applications for partial summary relief. The Coalition seeks
summary relief in its favor on Counts III (on-site processing regulation), V (site
restoration regulation), and VI (spill remediation regulation) of its Petition for
Review in the Nature of a Complaint Seeking Declaratory and Injunctive Relief
(Petition). Respondents the Department of Environmental Protection (Department)

       1
          An unconventional well is “[a] bore hole drilled or being drilled for the purpose of or to
be used for the production of natural gas from an unconventional formation.” 25 Pa. Code § 78a.1
(definitions). Unconventional formations include geologic shale formations from which natural
gas cannot generally be economically extracted except through the use of hydraulic fracturing. Id.


                                                      2
and the Environmental Quality Board (EQB) (collectively, Agencies)2 seek
summary relief in their favor on Counts II (area of review regulation), III, IV (well
development impoundment and centralized impoundment regulations), V, VI, and
VII (waste reporting regulation).
                          II.    PROCEDURAL HISTORY
              Shortly after the Unconventional Well Regulations became effective,
the Coalition initiated this action in our original jurisdiction. The Petition is
organized into seven counts, each of which addresses challenges to a particular
regulation.     Contemporaneous with the Petition, the Coalition applied for
preliminary injunctive relief, seeking an order enjoining enforcement of the
challenged regulations pending disposition of the merits. Following an evidentiary
hearing, this Court granted in part and denied in part the Coalition’s application in
an unreported, single-judge decision. See Marcellus Shale Coal. v. Dep’t of Envtl.
Prot. (Pa. Cmwlth., No. 573 M.D. 2016, filed Nov. 8, 2016) (MSC I). Specifically,
the Court granted some form of interim relief with respect to Counts I, II, IV, and V
but denied interim relief with respect to the remaining counts of the Petition.



       2
         In Arsenal Coal Co. v. Department of Environmental Resources, 477 A.2d 1333
(Pa. 1984), the Pennsylvania Supreme Court explained:
       The environmental law of this Commonwealth is administratively regulated by
       three separate bodies. The [EQB] has as its primary purpose and power to
       formulate, adopt and promulgate rules and regulations which become the rules and
       regulations of the Department of Environmental Resources [(now the Department
       of Environmental Protection)], which then has the duty of enforcing the regulations.
       The third body, the Environmental Hearing Board[,] is empowered to review
       orders, permits, licenses and decisions of the Department of Environmental
       Resources in its enforcement role.
Arsenal Coal, 477 A.2d at 1336 n.3 (citation omitted).


                                                3
              The Agencies appealed that decision to the Pennsylvania Supreme
Court. The Supreme Court affirmed in part and reversed in part. See Marcellus
Shale Coal. v. Dep’t of Envtl. Prot., 185 A.3d 985 (Pa. 2018) (MSC II). Specifically,
the Supreme Court affirmed the grant of preliminary injunctive relief with respect to
Counts I and II. With respect to Count IV, the Supreme Court affirmed the grant of
preliminary injunctive relief with respect to the regulation relating to centralized
impoundments, but it reversed the grant of preliminary injunctive relief with respect
to the regulation relating to well development impoundments.3 With respect to
Count V of the Petition, the Supreme Court reversed the grant of preliminary
injunctive relief.
              We directed the parties to file dispositive motions by March 14, 2018.
On August 31, 2017, the Coalition filed an application for summary relief directed
to Count I of the Petition. Count I challenged Sections 78a.15(f) and (g) and certain
definitions found in Section 78a.1 of the Unconventional Well Regulations, referred
to generally as the public resource regulations. In a reported en banc Opinion and
Order, this Court granted in part and denied in part the Coalition’s application for
summary relief with respect to Count I. Marcellus Shale Coal. v. Dep’t of Envtl.
Prot., 193 A.3d 447 (Pa. Cmwlth.) (en banc) (MSC III), appeal quashed,
198 A.3d 330 (Pa. 2018). In so doing, we declared void and unenforceable certain
definitions found in Section 78a.1.             We also declared unconstitutional and
unenforceable Section 78a.15(g)’s requirement that the Department, as part of its
review of a well permit application, consider comments and recommendations


       3
          Centralized impoundments store waste water generated from drilling activities.
(Agencies’ Br. in Supp. at Ex. E.) Well development impoundments, by contrast, store “surface
water, fresh groundwater[,] and other fluids approved by the Department” to be used in drilling
operations. See 25 Pa. Code §§ 78a.1 (definitions), 78a.59c (centralized impoundment regulation).

                                               4
submitted by municipalities.             We were constrained to do so because the
Pennsylvania Supreme Court in Robinson Township v. Commonwealth, 83 A.3d 901
(Pa. 2013) (Robinson Twp. II), declared unconstitutional and unenforceable the
statutory authorization for that provision—Section 3215(d) of Act 13 of 2012 (Act
13), 58 Pa. C.S. § 3215(d). 4 Robinson Twp. II, 83 A.3d at 984-85, 1000. We denied
the Coalition’s application for summary relief as to Count I in all other respects.
MSC III, 193 A.3d at 486.
               On March 14, 2018, the parties filed the cross-applications for summary
relief that are presently before the Court. The parties have each filed responses and
briefs in support of their respective positions. The Sierra Club, Damascus Citizens
for Sustainability, and Earthworks, as friends of the Court, filed a brief in opposition
to the Coalition’s application for summary relief. The Court, sitting en banc, heard
oral argument on the cross-applications on October 17, 2018. The cross-applications
are now ripe for disposition.
                   III.    GOVERNING LEGAL STANDARDS
                                    A.    Summary Relief
               Applications for summary relief addressed to this Court’s original or
appellate jurisdiction are authorized under Rule 1532(b) of the Pennsylvania Rules
of Appellate Procedure, which provides: “At any time after the filing of a petition
for review in an appellate or original jurisdiction matter the court may on application
enter judgment if the right of the applicant thereto is clear.” (Emphasis added.)
Summary relief is similar to summary judgment under the Pennsylvania Rules of
Civil Procedure, in that the requested relief is only appropriate where there are no
disputed issues of material fact and it is clear that the applicant is entitled to the


      4
          Act 13 is codified at 58 Pa. C.S. §§ 2301-3504.

                                                5
requested relief under the law.        See Scarnati v. Wolf, 173 A.3d 1110, 1118
(Pa. 2017). Moreover, we review the record in the light most favorable to the
nonmoving party, resolving all doubts as to the existence of disputed material facts
against the moving party. Id.
                                 B.   Declaratory Relief
               The Coalition seeks relief under the Declaratory Judgments Act.5
A declaratory judgment is only appropriate to resolve a real controversy. Gulnac by
Gulnac v. S. Butler Sch. Dist., 587 A.2d 699, 701 (Pa. 1991). As the Pennsylvania
Supreme Court explained in Gulnac:              “A declaratory judgment must not be
employed to determine rights in anticipation of events which may never occur or for
consideration of moot cases or as a medium for the rendition of an advisory opinion
which may prove to be purely academic.” Id. The decision to grant or deny
declaratory relief lies “within the sound discretion of [the] court of original
jurisdiction.” Id.
               We note as well that this matter is a pre-enforcement challenge to the
Unconventional Well Regulations.          Generally, courts should not prematurely
entangle themselves in abstract disagreements over the meaning of an agency
regulation. Instead, such disagreements are better resolved first through the agency
adjudicatory process as a matter of enforcement. See Bayada Nurses, Inc. v. Dep’t
of Labor & Indus., 8 A.3d 866, 875 (Pa. 2010) (citing Arsenal Coal, 477 A.2d 1333);
see also Tire Jockey Serv., Inc. v. Dep’t of Envtl. Res., 915 A.2d 1165, 1187 (Pa.
2007) (ruling on challenge to regulation in context of appeal from enforcement
action before Environmental Hearing Board). Where, however, the impact of a
regulation on an industry is direct and immediate, pre-enforcement judicial review


      5
          42 Pa. C.S. §§ 7531-7541.

                                            6
is appropriate. Bayada Nurses, 8 A.3d at 875-76; see also EQT Prod. Co. v. Dep’t
of Envtl. Prot., 130 A.3d 752, 759 (Pa. 2015) (EQT I) (holding pre-enforcement
review of dispute over statutes establishing penalty exposure under The Clean
Streams Law6 was appropriate because Department’s threat of multi-million dollar
liability was direct, immediate, and substantial).
                                        C.    Tire Jockey
                “[W]hen an agency adopts a regulation pursuant to its legislative
[rulemaking] power, . . . it is valid and binding upon courts as a statute so long as it
is (a) adopted within the agency’s granted power, (b) issued pursuant to proper
procedure, and (c) reasonable.” Tire Jockey, 915 A.2d at 1186. The challenged
regulations in this matter are legislative rules and thus may be challenged on any or
all of these three grounds.7 MSC II, 185 A.3d at 995.
                To determine whether a regulation is adopted within an agency’s
granted power, we look for statutory language authorizing the agency to promulgate
the legislative rule and examine that language to determine whether the rule falls
within the grant of authority. See Slippery Rock Area Sch. Dist. v. Unemployment
Comp. Bd. of Review, 983 A.2d 1231, 1239-41 (Pa. 2009). The legislature’s
delegation must be clear and unmistakable. Eagle Envtl. II, L.P. v. Dep’t of Envtl.
Prot., 884 A.2d 867, 878 (Pa. 2005). In performing this analysis, our Supreme Court
has recognized the importance of substantive rulemaking as a practice widely used
in administrative law, which we should uphold “whenever the statutory delegation
can reasonably be construed to authorize it.” Id. at 877. When considering, then,
       6
           Act of June 22, 1937, P.L. 1987, as amended, 35 P.S. §§ 691.1-.1001.
       7
         Legislative rules “establish a substantive rule creating a controlling standard of conduct.”
Borough of Pottstown v. Pa. Mun. Ret. Bd., 712 A.2d 741, 743 (Pa. 1998) (Pottstown).
Interpretative rules, by contrast, merely construe a statute and do not expand upon the statute’s
terms. Id.

                                                 7
whether the agency has the authority to enact a particular substantive rule, we must
consider both the letter of the statutory delegation to create that rule as well as “the
purpose of the statute and its reasonable effect.” Id. We also consider as part of this
analysis whether the regulation is consistent with the enabling statute, for “[c]learly,
the legislature would not authorize agencies to adopt . . . regulations inconsistent
with the . . . enabling statutes.” Slippery Rock, 983 A.2d at 1241. When, therefore,
a regulation presents “an actual conflict with the statute,” we cannot reasonably
understand the regulation to be within the agency’s ambit of authority, and the statute
must prevail. AMP Inc. v. Cmwlth., 814 A.2d 782, 786 (Pa. Cmwlth. 2002), aff’d,
852 A.2d 1161 (Pa. 2004); see also Slippery Rock, 983 A.2d at 1241 (“[A]ll
regulations, whether legislative or interpretive[,] ‘must be consistent with the statute
under which they were promulgated.’” (quoting Popowsky v. Pa. Pub. Util. Comm’n,
910 A.2d 38, 52 (Pa. 2006)).
                 As for the second Tire Jockey standard, we examine whether the agency
promulgating the regulation followed the proper procedures.                         Generally, in
promulgating regulations an agency must comply with any special procedures set
forth in its enabling legislation as well as the procedures set forth in the
Commonwealth Documents Law,8 the Commonwealth Attorneys Act,9 and the
Regulatory Review Act.10 See Germantown Cab Co. v. Phila. Parking Auth.,
993 A.2d 933, 937 (Pa. Cmwlth. 2010) (en banc). “A regulation not promulgated in
accordance with the statutory requirements will be declared a nullity.” Id.


       8
          Act of July 31, 1968, P.L. 769, as amended, 45 P.S. §§ 1102-1602, and 45 Pa. C.S.
§§ 501-907, which, collectively, are known as the “Commonwealth Documents Law.” This was
the official short title of the 1968 enactment. See Section 101 of the Act of July 31, 1968, P.L. 769.
       9
           Act of October 15, 1980, P.L. 950, as amended, 71 P.S. §§ 732-101 to -506.
       10
            Act of June 25, 1982, P.L. 633, as amended, 71 P.S. §§ 745.1-.15.

                                                  8
                As to the final Tire Jockey standard, we note that where legislative rules
are adopted within the agency’s granted power and issued pursuant to proper
procedure, they enjoy a presumption of reasonableness. Pottstown, 712 A.2d at 744;
Pa. Ass’n of Rehab. Facilities v. Foster, 624 A.2d 270, 273 (Pa. Cmwlth. 1993).
In considering a reasonableness challenge, we will not substitute our judgment for
that of the agency:
                “[I]t is not enough that [the agency’s regulation] shall
                appear to be unwise or burdensome or inferior to another.
                Error or unwisdom is not equivalent to abuse. What has
                been ordered must appear to be so entirely at odds with
                fundamental principles as to be the expression of a whim
                rather than an exercise of judgment.”
Slippery Rock, 983 A.2d at 1242 (quoting Pa. Human Relations Comm’n v.
Uniontown Area Sch. Dist., 313 A.2d 156, 169 (Pa. 1973) (opinion announcing the
judgment of the court)) (second alteration in original).
                 IV.     ANALYSIS OF CROSS-APPLICATIONS
               A. Area of Review (Count II)—Agencies’ Application
                The Agencies move for partial summary relief on Count II of the
Petition, contending that the Coalition cannot prevail on its claim that the Agencies
lack the authority to enact Sections 78a.52a and 78a.73(c) and (d) of the
Unconventional Well Regulations,11 referred to in this matter as the area of review
regulations.
                Section 78a.52a of the Unconventional Well Regulations requires a
well operator to identify all active, inactive, orphan, abandoned, and plugged and
abandoned wells12 that have a well bore path within 1,000 feet of the operator’s well

      11
           25 Pa. Code §§ 78a.52a, 78a.73(c)-(d).
      12
           Section 3203 of Act 13, 58 Pa. C.S. § 3203, defines the following terms:


                                                9
bore, measured horizontally from the operator’s vertical well bore and from the
surface above the entire length of any horizontal well bore.13 The operator must then

               “Abandoned well.” Any of the following:
      (1) A well:
              (i) that has not been used to produce, extract or inject any gas, petroleum
      or other liquid within the preceding 12 months;
             (ii) for which equipment necessary for production, extraction or injection
      has been removed; or
              (iii) considered dry and not equipped for production within 60 days after
      drilling, redrilling or deepening.
      (2) The term does not include wells granted inactive status.
      ....
             “Inactivate.” To shut off the vertical movement of gas in a gas storage
      well by means of a temporary plug or other suitable device or by injecting
      bentonitic mud or other equally nonporous material into the well.
               ....
             “Orphan well.” A well abandoned prior to April 18, 1985, that has not
      been affected or operated by the present owner or operator and from which the
      present owner, operator or lessee has received no economic benefit other than as a
      landowner or recipient of a royalty interest from the well.
      13
           Section 78a.52a of the Unconventional Well Regulations provides:
              (a) The operator shall identify the surface and bottom hole locations of any
      of the following having well bore paths within 1,000 feet measured horizontally
      from the vertical well bore and 1,000 feet measured from the surface above the
      entire length of a horizontal well bore:
                       (1) Active wells.
                       (2) Inactive wells.
                       (3) Orphan wells.
                       (4) Abandoned wells.
                       (5) Plugged and abandoned wells.
              (b) Identification of wells listed in subsection (a) must be accomplished by
      the following:


                                              10
submit a report to the Department that summarizes its review, including, inter alia,
a monitoring plan. 25 Pa. Code § 78a.52a(c).



                     (1) Conducting a review of the Department’s well databases and
             other available well databases.
                     (2) Conducting a review of historical sources of information, such
             as applicable farm line maps, where accessible.
                     (3) Submitting a questionnaire by certified mail on forms provided
             by the Department to landowners whose property is within the area
             identified in subsection (a) regarding the precise location of wells on their
             property.
             (c) The operator shall submit a report summarizing the review, including:
                     (1) A plat showing the location and GPS coordinates of all wells
             identified under subsection (b).
                    (2) Proof that the operator submitted questionnaires under
             subsection (b)(3).
                    (3) A monitoring plan for wells required to be monitored under
             [25 Pa. Code] § 78a.73(c) (relating to general provision for well
             construction and operation), including the methods the operator will employ
             to monitor these wells.
                    (4) To the extent that information is available, the true vertical
             depth of identified wells.
                     (5) The sources of the information provided for identified wells.
                     (6) To the extent that information is available, surface evidence of
             failed well integrity for any identified well.
             (d) The operator shall submit the report required under subsection (c) to the
      Department at least 30 days prior to the start of drilling the well or at the time the
      permit application is submitted if the operator plans to start drilling the well less
      than 30 days from the date of permit issuance. The report shall be provided to the
      Department electronically through the Department’s web site.
              (e) The Department may require other information necessary to review the
      report submitted under subsection (c). The Department may make a determination
      that additional measures are needed, on a case-by-case basis, to ensure protection
      of waters of the Commonwealth.


                                               11
                 Sections 78a.73(c) and (d) of the Unconventional Well Regulations
impose advance notice, visual monitoring, and remediation obligations in the event
that stimulation of a well by hydraulic fracturing, or “fracking,” causes a
communication incident or alteration of one of the wells identified in the area of
review survey. These obligations purportedly address the concern that gas, oil,
brine, or fluids used in fracking a particular well may migrate to other wells nearby,
rise to the surface, and contaminate groundwater.14 In the event of such an incident
or alteration, the operator of the stimulated well must notify the Department of the
incident, immediately cease well stimulation activities, and take steps to protect the
waters of the Commonwealth from pollution. The well operator may not resume
well stimulation activities without the permission of the Department. Finally, where
well stimulation activities cause an alteration to an orphan, abandoned, or plugged
and abandoned well, the operator of the stimulated well is obligated to plug the
altered well or adopt it and place it into production.15


       14
          See 25 Pa. Code § 78a.73(b) (“The operator shall prevent gas, oil, brine, completion and
servicing fluids, and any other fluids or materials from below the casing seat from entering fresh
groundwater, and shall otherwise prevent pollution or diminution of fresh groundwater.”).
       15
            Sections 78a.73(c) and (d) of the Unconventional Well Regulations provide:
                (c) The operators of active, inactive, abandoned, and plugged and
       abandoned wells identified as part of an area of review survey conducted under
       [25 Pa. Code] § 78a.52a (relating to area of review) that likely penetrate
       within 1,500 feet measured vertically from the stimulation perforations, if known,
       shall be notified. Notice shall be provided at least 30 days prior to the start of
       drilling the well or at the time the permit application is submitted to the Department
       if the start of drilling is planned less than 30 days from the date of permit issuance.
       Orphan wells, abandoned wells, and plugged and abandoned wells identified as part
       of an area of review survey conducted under [25 Pa. Code] § 78a.52a that either
       penetrate within 1,500 feet measured vertically from the stimulation perforations
       or have an unknown true vertical depth shall be visually monitored during
       stimulation activities. The operator shall immediately notify the Department of any


                                                12
             In its Petition, the Coalition articulates several challenges to the area of
review regulations. (Petition ¶ 49(a)-(f).) First, the Coalition generally contends
that there is no legal authority for the new “area of review” requirements. The
Coalition further argues that requiring someone other than the well owner to plug an
orphan, abandoned, or plugged and abandoned well conflicts with Section 3220 of
Act 13, 58 Pa. C.S. § 3220, which imposes plugging requirements only on the well
owner or operator. The Coalition also contends that the regulations are void for
vagueness, citing the Department’s intent to issue a follow-up technical guidance
document. The Coalition argues that Section 78a.52a(e) of the Unconventional Well
Regulations, 25 Pa. Code § 78a.52a(e), should be stricken as unlawful and
unreasonable, as the provision grants the Department unlimited authority and
discretion to impose additional requirements on well operators without any limiting
principle, including the potential to prohibit hydraulic fracturing entirely. The
Coalition contends that Section 78a.73(c) of the Unconventional Well Regulations
is unlawful and unreasonable to the extent it imposes a duty on well operators to
monitor orphan, abandoned, and plugged and abandoned wells simply because the

      change to a well being monitored, of any treatment pressure or volume changes
      indicative of abnormal fracture propagation at the well being stimulated or if
      otherwise made aware of a confirmed well communication incident associated with
      their stimulation activities. Notice shall be provided to the Department
      electronically through the Department’s web site. In an event such as this, the
      operator shall cease stimulating the well that is the subject of the area of review
      survey and take action to prevent pollution of waters of the Commonwealth or
      discharges to the surface. The operator may not resume stimulation of the well that
      is the subject of the area of review survey without Department approval.
               (d)    An operator that alters an orphan well, or an abandoned well or
      plugged and abandoned well by hydraulic fracturing shall plug the altered well in
      accordance with this chapter, or the operator may adopt the altered well and place
      it into production.


                                              13
true vertical depth of those wells is unknown. Finally, the Coalition contends that
the monitoring and remediation provisions would require a well operator to enter
illegally onto property owned and controlled by others—i.e., to trespass.
             The Agencies seek summary relief only with respect to the Coalition’s
lack of authority challenge under the first Tire Jockey standard. In support, the
Agencies argue first that the area of review regulations fall within the Agencies’
grant of rulemaking authority under The Clean Streams Law. Specifically, they
direct us to Section 402(a) of The Clean Streams Law, 35 P.S. § 691.402(a), which
provides the Department with authority to deal with potential pollution of the waters
of the Commonwealth. Section 402(a) of The Clean Streams Law provides, in
relevant part:
                    Whenever the [D]epartment finds that any activity,
             not otherwise requiring a permit under this act, including
             but not limited to the impounding, handling, storage,
             transportation, processing or disposing of materials or
             substances, creates a danger of pollution of the waters of
             the Commonwealth or that regulation of the activity is
             necessary to avoid such pollution, the [D]epartment . . .
             may otherwise establish the conditions under which such
             activity shall be conducted . . . .

(Emphasis added.) The Agencies tether this authority to the general authority given
the Department by Section 5(b)(1) of The Clean Streams Law, added by the Act of
July 31, 1970, P.L. 653, 35 P.S. § 691.5(b)(1), to “[f]ormulate, adopt, promulgate
and repeal such rules and regulations . . . as are necessary to implement the
provisions of this act.” The Agencies argue that the area of review regulations
address the potential for pollution posed by fracking activities in proximity to other
oil and gas wells, which they argue falls within this grant of authority under The
Clean Streams Law.


                                         14
             The Agencies also claim authority for the area of review regulations in
Sections 3202(1), 3217, 3259, and 3274 of Act 13. See 58 Pa. C.S. §§ 3202(1)
(noting purpose of Act 13 is to “[p]ermit optimal development of oil and gas
resources of the Commonwealth consistent with protection of the health, safety,
environment and property of Pennsylvania citizens”), 3217, 3259 (making unlawful,
inter alia, drilling for or production of oil and gas “in any manner as to . . . affect
public health, safety, welfare or the environment”), 3274 (generally authorizing
EQB to “promulgate regulations to implement this chapter”). Of these provisions,
Section 3217 of Act 13 is the one that most specifically addresses concerns about
the potential harm that unconventional well operations may have on waters of the
Commonwealth. It provides, in relevant part:
                    (a) General Rule.—To aid in protection of fresh
             groundwater, well operators shall control and dispose of
             brines produced from the drilling, alteration or operation
             of an oil or gas well in a manner consistent with . . . The
             Clean Streams Law, or any regulation promulgated under
             The Clean Streams Law.
                    (b) Casing.—To prevent migration of gas or fluids
             into sources of fresh groundwater and pollution or
             diminution of fresh groundwater, a string or strings of
             casing shall be run and permanently cemented in each well
             drilled through the fresh water-bearing strata to a depth
             and in a manner prescribed by regulation by the
             [D]epartment.

58 Pa. C.S. § 3217. The Agencies posit:
                    The Area of Review Regulations are within the
             granted    authority     to    promulgate      regulations
             (Section 3274) to protect the public and the environment
             from potential harms from drilling activity (Section 3259)
             that can result from the migration of fluids or gases
             generated during development of a new unconventional
             well through the ground and groundwater to existing wells
             (Section 3217).

                                          15
(Agencies’ Br. in Supp. at 27.)
                 Turning to specific portions of the area of review regulations, the
Agencies seek summary relief with respect to the Coalition’s challenge to
Section 78a.52a(e) of the Unconventional Well Regulations.                     They reject the
Coalition’s contention that the regulation grants any new power to the Department.
Instead, the Agencies argue that the regulation is interpretive, not legislative, as it
merely restates and clarifies the authority afforded the Department to request
additional information from a permit applicant and impose additional safeguards on
an ad hoc basis.          As an interpretive regulation, the Agencies contend that
Section 78a.52a(e) is “inherently valid,” citing the Pennsylvania Supreme Court’s
decision in Pottstown.16 Generally, the Agencies cite the same statutory provisions
in The Clean Streams Law and Act 13 set forth above. Specifically, the Agencies
also cite Section 3211(b)(1) of Act 13, 58 Pa. C.S. § 3211(b)(1), which addresses
the contents of a plat that applicants must submit with their permit application.17 The

       16
            In Pottstown, the Pennsylvania Supreme Court explained the difference between
legislative rules, which establish a controlling standard of conduct, and interpretive rules, which
merely construe, without expanding, the terms of a statute. With respect to interpretive rules in
particular, the Supreme Court opined:
               Agencies also devise rules and regulations that do not in themselves
       establish binding standards of conduct. Such pronouncements are valid as
       “interpretive rules” and need not be promulgated in accordance with the
       Commonwealth Documents Law to the extent that they merely construe a statute
       and do not improperly expand upon its terms. To be viable, an interpretive rule
       must genuinely track the meaning of the underlying statute, rather than establish an
       extrinsic substantive standard.
Pottstown, 712 A.2d at 743.
       17
            Section 3211(b)(1) of Act 13 provides:
              The permit application shall be accompanied by a plat prepared by a
       competent engineer or a competent surveyor, on forms furnished by the
       [D]epartment, showing the political subdivision and county in which the tract of


                                                16
Agencies argue that these statutory provisions provide the Department with
case-by-case authority to request additional information from a permittee and to
impose additional requirements on a permittee where warranted to ensure that the
proposed fracking activity poses no threat to the waters of the Commonwealth and
will not adversely affect public health or safety or the environment.
             Next,     the    Agencies       address     the    Coalition’s      challenge    to
Sections 78a.73(c) and (d) of the Unconventional Well Regulations, specifically the
Coalition’s claim that the provisions require well owners and operators to trespass
and to compel unconventional well owners and operators to plug or adopt wells that
do not belong to them. Citing again the provisions of The Clean Streams Law and
Act 13 set forth above, the Agencies argue that they enjoy broad authority to protect
the public from the impact of hydraulic fracturing.                   Specifically, they cite
Section 316 of The Clean Streams Law, added by the Act of August 23, 1965, P.L.
372, 35 P.S. § 691.316, which provides:


      land upon which the well to be drilled, operated or altered is located; a list of
      municipalities adjacent to the well site; the name of the surface landowner of record
      and lessor; the name of all surface landowners and water purveyors whose water
      supplies are within 1,000 feet of the proposed well location or, in the case of an
      unconventional well, within 3,000 feet from the vertical well bore; the name of the
      owner of record or operator of all known underlying workable coal seams; the
      acreage in the tract to be drilled; the proposed location of the well determined by
      survey, courses and distances of the location from two or more permanent
      identifiable points or landmarks on the tract boundary corners; the proposed angle
      and direction of the well if the well is to be deviated substantially from a vertical
      course; the number or other identification to be given the well; the workable coal
      seams underlying the tract of land upon which the well is to be drilled or altered
      and which shall be cased off under [S]ection 3217 [of Act 13] (relating to protection
      of fresh groundwater and casing requirements); and any other information needed
      by the [D]epartment to administer this chapter.
(Emphasis added.)


                                              17
                    Whenever the [D]epartment finds that pollution or
             a danger of pollution is resulting from a condition which
             exists on land in the Commonwealth the [D]epartment
             may order the landowner or occupier to correct the
             condition in a manner satisfactory to the [D]epartment or
             it may order such owner or occupier to allow a mine
             operator or other person or agency of the Commonwealth
             access to the land to take such action.

The Agencies also cite a basket of other statutes and regulations,18 which generally
require a person that causes pollution to remediate that pollution regardless of where
the pollution lies—i.e., even if the pollution is on someone else’s property.
             Finally, the Agencies direct the Court to two decisions from the
Pennsylvania Supreme Court. The first, Commonwealth v. Harmer Coal Co.,
306 A.2d 308 (Pa. 1973), appeal dismissed, 415 U.S. 903 (1974), involved permits
under The Clean Streams Law to discharge acid mine drainage into a surface water
of the Commonwealth. The applicant in that case maintained that it did not need to
treat polluted water that migrated into its mine from a nearby inactive mine or
polluted water that remained in the nearby inactive mine that needed to be pumped
out to shore up the stability of the barrier between the inactive mine and the
applicant’s mine. The Supreme Court rejected that contention, concluding that the
applicable statutory language required the operator of a mine to treat all pollution
discharged from the mine and any adjacent mine as needed to operate the subject
mine. Harmer Coal, 306 A.2d at 321.
             The Agencies cite the second decision, Chartiers Block Coal Co. v.
Mellon, 25 A. 597 (Pa. 1893), solely for the proposition that the owners of a severed


      18
          See Land Recycling and Environmental Remediation Standards Act, Act of
May 19, 1995, P.L. 4, 35 P.S. §§ 6026.101-.908 (Act 2); Hazardous Sites Cleanup Act, Act of
October 18, 1988, P.L. 756, 35 P.S. §§ 6020.101-.1305; 25 Pa. Code §§ 91.33, 250.312(h),
250.410(c).

                                            18
mineral estate have an implied right of entry to the surface estate to access and
remove their subsurface asset. The Agencies cite other decisions for the proposition
that property owners must allow access to property to abate nuisances. See Del. Div.
Canal Co. v. Cmwlth., 60 Pa. 367 (1869); Ryan v. Dep’t of Envtl. Res., 373 A.2d 475
(Pa. Cmwlth. 1977) (en banc). The Agencies also cite Section 610 of The Clean
Streams Law, 35 P.S. § 691.610, and Section 602(a) of the Solid Waste Management
Act (SWMA),19 which the Agencies contend authorize the Department to require
property owners to grant access to their properties to remediate pollution.
                In response, the Coalition mostly challenges the scope, justification,
and reasonableness of the area of review regulations, particularly Section 78a.73(c),
which requires a well operator to notify the Department immediately and cease
stimulating a well in the event of a communication incident or alteration. The
Coalition also strongly questions the value of imposing any identification and
monitoring requirement with respect to “shallow wells”—i.e., wells with a total
depth insufficient to reach the Marcellus shale formation targeted by the
unconventional well industry. Citing discovery material, the Coalition argues that
the Department has no record of any communication incidents between an
unconventional well and a shallow well. Moreover, the Department is aware of only
nine communication incidents relating to fracking of unconventional wells, only
three of which involved a conventional well.                In response to the Coalition’s
discovery requests, the Department provided no details of alleged environmental
impacts resulting from those three incidents. The Coalition presses that three
communication incidents through the course of stimulating 10,000 unconventional
wells “cannot and does not provide the facts needed for this Court to conclude that

      19
           Act of July 7, 1980, P.L. 308, as amended, 35 P.S. § 6018.602(a).

                                               19
the [area of review] regulation prevents pollution or ensures safe operations.”
(Coalition Br. in Opp’n at 18.) Moreover, the Coalition, citing testimony adduced
during discovery from the Agencies’ proposed witness on Count II, Seth Polepko,
emphasizes that the area of review regulation will not prevent communication
incidents, which are few and with no verified environmental impact. As summarized
by the Coalition: “The [area of review] regulation is thus a costly and elaborate
solution in search of a problem.” (Id. at 19.) In short, the Coalition argues that the
area of review regulations impose excessive obligations on the industry at a
substantial cost with no discernable benefit.
             The Coalition also argues that the Agencies have failed to provide any
statutory authority for the portions of the area of review regulations that require well
operators to enter, inspect, and monitor wells on the lands of others and over which
the stimulating well operator has no control. Moreover, the Coalition urges the
Court to reject the Agencies’ general citations to Act 13 and The Clean Streams Law
as authority for the area of review regulations specifically. Finally, the Coalition
emphasizes the fact that, even if the Court strikes the area of review regulations, the
Department retains authority under The Clean Streams Law and related existing
regulations, 25 Pa. Code Ch. 91, to address any impacts to waters of the
Commonwealth from communication incidents as circumstances warrant, just as it
addressed the nine communication incidents that occurred prior to adoption of the
area of review regulations.
             Initially, we note that the only question before the Court on summary
relief is whether the area of review regulations fall within a grant of authority by the
General Assembly to the Agencies, in particular the EQB. For purposes, then, of
this analysis, we discount many of the Coalition’s arguments in opposition to the


                                          20
Agencies’ application for summary relief, which are addressed to the reasonableness
of the area of review regulations.
             In MSC I, this Court analyzed the question of the Agencies’ authority
to promulgate the area of review regulations in the context of the Coalition’s request
for preliminary injunctive relief. With slight modification, particularly in light of
the Pennsylvania Supreme Court’s decision in MSC II, we adopt that analysis here.
Looking first at Section 78a.52a of the Unconventional Well Regulations, we find
adequate legislative authority under Sections 5(b)(1) and 402(a) of The Clean
Streams Law and Sections 3202, 3217, 3259, and 3274 of Act 13 to support the area
of review survey portions of the challenged regulations, specifically 25 Pa. Code
§ 78a.52a(a), (b), (c)(1)-(2), (4)-(6), (d), and (e). Accordingly, we will grant the
Agencies’ application for partial summary relief with respect to the Coalition’s
challenge to these provisions under the first Tire Jockey standard.
             On the other hand, we conclude that the Agencies have failed to identify
any statutory authority to justify regulations that impose entry, inspection, and
monitoring obligations with respect to wells on the lands of others and over which
the stimulating well operator has no control, particularly in the absence of any actual
pollution or threatened pollution on those lands attributable to the stimulating well
operator’s activities. As the Supreme Court recognized in MSC II, the authority
given to the Department under The Clean Streams Law, which the Agencies cite in
support of their current application for partial summary relief,
             to require entry onto others’ land is not only discretionary,
             it is only triggered by actual pollution or a danger of
             pollution. The new regulatory mandate to enter onto
             others’ land, visually monitor their wells, and cap their
             wells if necessary, is far broader. Indeed, the regulations
             dictate that all identified wells be visually monitored
             during stimulation activities, although it is not evident how

                                          21
               this may be achieved without traversing the lands of
               others. The Agencies have not brought to our attention a
               legal basis on which [the Department] would be
               authorized to require access onto private land in the case
               of an inaccessible well which posed no apparent danger of
               pollution.

MSC II, 185 A.3d at 1000.20 Moreover, with respect to the plugging requirement,
this Court in MSC I identified a substantial legal question as to whether
Section 78a.73(d) of the Unconventional Well Regulations is inconsistent with the
well plugging requirements set forth in Section 3220 of Act 13, which places the
onus on the owner or operator to plug its own wells, not the wells of others, and how
this provision relates to the Department’s authority to plug wells under
Section 3271 of Act 13, 58 Pa. C.S. § 3271 (relating to well plugging funds). The
Agencies fail to address that question in their application for summary relief and
supporting brief.
               For the above reasons, the Agencies have failed to establish a clear right
to relief with respect to the Coalition’s legal challenge to Sections 78a.52a(c)(3)
and 78a.73(c) and (d) of the Unconventional Well Regulations, which require well
operators to monitor all wells identified in the area of review survey, regardless of
whether those wells are accessible to the well operator, and require well operators
to plug any well within the survey area that becomes impacted by the well operator’s
stimulation activities, again regardless of whether the affected well is accessible to
the well operator and whether the impact results in actual or threatened pollution of


       20
          We reject the Agencies’ reliance on Harmer Coal, as that case dealt specifically with the
discharge of pollution, not mere entry by a mine operator on the property of another to monitor for
possible pollution. See MSC II, 185 A.3d at 1000-01. Nor are the other opinions cited by the
Agencies on point, as they either deal with the right of access to mineral rights on the property of
another or the right of entry onto the property of another to abate a nuisance. The challenged area
of review regulations address neither.

                                                22
the waters of the Commonwealth.             Accordingly, we will deny the Agencies’
application for partial summary relief directed to these provisions under the first Tire
Jockey standard.
              B.   On-Site Processing (Count III)—Cross-Applications
               Count III of the Petition is directed toward a single provision,
Section 78a.58(f) of the Unconventional Well Regulations, 25 Pa. Code § 78a.58(f),
relating to the processing of residual waste generated from well operations. It
provides:     “Processing residual waste generated by the development, drilling,
stimulation, alteration, operation or plugging of oil or gas wells other than as
provided for in subsections (a) and (b) shall comply with the [SWMA].[21]” (Citation
omitted.)
               In its Petition, the Coalition alleges that Section 78a.58(f) requires that
certain on-site residual waste processing activities comply with the SWMA.
(Petition ¶¶ 51, 52.) The Coalition notes that, as a result, on-site waste processing
will be subjected to requirements not previously imposed on the industry with no
grandfathering or period of transition. (Id. ¶¶ 53, 54.) In terms of the legality of this
provision, the Coalition contends only that the regulation conflicts with
Section 3273.1 of Act 13, 58 Pa. C.S. § 3273.1, which the Coalition maintains
exempts well sites from the permitting and bond requirements under the SWMA.
(Id. ¶ 55.)
               The parties’ respective briefing on this aspect of the cross-applications
is less than pellucid. Indeed, while some disagreement between the parties appeared
evident to the Court at prior stages of this litigation, it is somewhat difficult now to

       21
          Act of July 7, 1980, P.L. 380, as amended, 35 P.S. §§ 6018.101-.1003, repealed to the
extent inconsistent with the Low-Level Radioactive Disposal Act, Act of February 9, 1988,
P.L. 31, 35 P.S. § 7130.101-.905.

                                              23
discern any meaningful disagreement over the regulation’s proper interpretation and
application. Nonetheless, whether the Coalition can prevail on this count of the
Petition comes down to a pure question of law, that being whether the challenged
regulation is in conflict with Section 3273.1 of Act 13. A legislative rule in conflict
with statute cannot stand. Slippery Rock, 983 A.2d at 1236.
                 Section 3273.1(a) of Act 13, 58 Pa. C.S. § 3273.1(a), provides:
                 The obligation to obtain a permit and post a bond under
                 . . . the [SWMA], and to provide public notice under . . .
                 The Administrative Code of 1929,[22] for any pit,
                 impoundment, method or facility employed for the
                 disposal, processing or storage of residual wastes
                 generated by the drilling of an oil or gas well or from the
                 production of wells which is located on the well site,[23]
                 shall be considered to have been satisfied if the owner or
                 operator of the well site meets the following conditions:
                          (1) the well is permitted under the requirements
                      of [S]ection 3211 (relating to well permits) [of Act 13,
                      58 Pa. C.S. § 3211,] or registered under [S]ection
                      3213 (relating to well registration and identification)
                      [of Act 13, 58 Pa. C.S. § 3213];
                          (2) the owner or operator has satisfied the
                      financial security requirements of [S]ection 3225
                      (relating to bonding) [of Act 13, 58 Pa. C.S. § 3225,]
                      by obtaining a surety or collateral bond for the well and
                      well site; and
                          (3) the owner or operator maintains compliance
                      with this chapter and applicable regulations of the
                      [EQB].
Section 3273.1(c) of Act 13, 58 Pa. C.S. § 3273.1(c), is also germane: “This section
does not diminish or otherwise affect duties or obligations of an owner or operator


       22
            Act of April 9, 1929, P.L. 177, as amended, 71 P.S. §§ 51-732.
       23
          “Well site” is defined as “areas occupied by all equipment or facilities necessary for or
incidental to drilling, production or plugging a well.” 58 Pa. C.S. § 3273.1(d).

                                                24
under the [SWMA]. This section does not apply to waste classified as hazardous
waste . . . .”
                 When interpreting a statute, this Court is guided by the Statutory
Construction Act of 1972, 1 Pa. C.S. §§ 1501-1991, which provides that “[t]he object
of all interpretation and construction of statutes is to ascertain and effectuate the
intention of the General Assembly.” 1 Pa. C.S. § 1921(a). “The clearest indication
of legislative intent is generally the plain language of a statute.” Walker v. Eleby,
842 A.2d 389, 400 (Pa. 2004). “When the words of a statute are clear and free from
all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing
its spirit.” 1 Pa. C.S. § 1921(b). Only “[w]hen the words of the statute are not
explicit” may this Court resort to statutory construction. Id. § 1921(c).
                 Here, we find no ambiguity in the statutory language. Generally
speaking, Section 3273.1(a) of Act 13 recognizes that residual waste24 will be
generated by oil and gas operations on a well site. Accordingly, under this section,
an owner or operator with a permitted/registered and bonded well site under
Act 13 is excused from having to acquire a separate permit, file a separate bond, and
provide separate notice under the SWMA with respect to the on-site handling (e.g.,
“disposal, processing or storage”) of that residual waste. In other words, the process


       24
          Section 103 of the SWMA, 35 P.S. § 6018.103 (definitions), defines the term “residual
waste,” in relevant part, as follows:
       Any garbage, refuse, other discarded material or other waste including solid, liquid,
       semisolid, or contained gaseous materials resulting from industrial, mining and
       agricultural operations and any sludge from an industrial, mining or agricultural
       water supply treatment facility, waste water treatment facility or air pollution
       control facility, provided that it is not hazardous.
Residual waste generated at a well site is considered “solid waste” under the SWMA, with the
exception of drill cuttings that are disposed of at the well site at which they are generated. 35 P.S.
§ 6018.103 (definitions of “solid waste” and “drill cuttings”).

                                                 25
under Act 13 satisfies the permit, bonding, and notice requirements under the
SWMA. Such is the case so long as the well owner or operator maintains compliance
with Act 13 and the EQB’s regulations promulgated with respect thereto. Finally,
Section 3273.1(c) of Act 13 makes clear that the well owner or operator—though
relieved of the separate permit, bonding, and notice requirements—must still comply
with the other obligations imposed on owners and operators under the SWMA.
             The Coalition’s concern seems to be that, notwithstanding the
foregoing, Section 78a.58(f) of the Unconventional Well Regulations is worded so
broadly that it requires separate permitting, bonding, and notice under the SWMA.
This concern is the source of the Coalition’s conflict claim. (Petition ¶ 55.) In their
brief in opposition to the Coalition’s application for summary relief, however, the
Agencies dispute such a reading:
                   [The Coalition] manufactures a “conflict” by
             reading into 25 Pa. Code § 78a.58(f) a requirement that all
             residual waste processing at the well site other than the
             processing of fluids under subsections (a) and (b) must be
             permitted, meet the bonding requirements, and provided
             [sic] public notice in accordance with the SWMA.
             However, 25 Pa. Code § 78a.58(f) creates no such
             requirement.

(Agencies’ Br. in Supp. of Resp. to Pet’r’s Appl. at 33-34.) Instead, the Agencies
contend that Section 78a.58(f) is merely a restatement of Section 3273.1(c) of
Act 13.
             As noted above, declaratory relief is only available to resolve a real
controversy. Gulnac, 587 A.2d at 701. Here, based on our reading of the parties’
respective positions as to the proper interpretation of Section 78a.58(f) of the
Unconventional Well Regulations, as well as our construction of Section 3273.1(a)
of Act 13, we discern no conflict or controversy appropriate for pre-enforcement

                                          26
review under the Declaratory Judgments Act. Indeed, both parties appear to adopt
the same reading of Section 78a.58(f), which does not, in our view, conflict with our
reading of Section 3273.1(a) of Act 13. Accordingly, we will deny the Coalition’s
application for summary relief on Count III of the Petition and grant the Agencies’
cross-application.

     C.     Well Development and Centralized Impoundments (Count IV)—
                               Agencies’ Application
                      1.   Well Development Impoundments
                The well development impoundment regulation, Section 78a.59b of the
Unconventional Well Regulations, 25 Pa. Code § 78a.59b, establishes new
registration, construction, security, and restoration standards for well development
impoundments.25 Any preexisting well development impoundments must come into


       25
            Section 78a.59b of the Unconventional Well Regulations, 25 Pa. Code § 78a.59b
provides:
               (a) In addition to meeting the requirements of [25 Pa. Code] § 78a.59a
       (relating to impoundment embankments), any new well development
       impoundments must be in compliance with this section.
               (b) A well operator using a well development impoundment prior to
       October 8, 2016, shall register the location of the well development impoundment
       by December 7, 2016, by providing the Department, through the Department’s web
       site, with electronic notification of the GPS coordinates, township and county
       where the well development impoundment is located as well as certification as to
       whether the impoundment meets the requirements in subsections (d), (e) and (h).
       Any impoundments that do not comply with the requirements in subsections (d),
       (e) and (h) shall be upgraded to meet these requirements or restored in accordance
       with subsection (g) by October 10, 2017.
               (c) A well operator shall register the location of a new well development
       impoundment prior to construction. Registration of the well development
       impoundment may be transferred to another operator. Registration transfers shall
       utilize forms provided by the Department and be submitted electronically to the
       Department through its web site.


                                              27
       (d) Well development impoundments shall be constructed with a synthetic
impervious liner.
        (e) Unless an individual is continuously present at a well development
impoundment, a fence must completely surround the well development
impoundment to prevent unauthorized acts of third parties and damage caused by
wildlife.
         (f) The bottom of the impoundment must be at least 20 inches above the
seasonal high groundwater table. The applicant may maintain the required
separation distance of 20 inches by passive artificial means such as an under-drain
system throughout the lifetime of the impoundment. In no case shall the regional
groundwater table be affected by the passive artificial system. The operator shall
document the depth of the seasonal high groundwater table, the manner in which
the depth of the seasonal high groundwater table was ascertained, the distance
between the bottom of the impoundment and the seasonal high groundwater table,
and the depth of the regional groundwater table if the separation between the
impoundment bottom and seasonal high groundwater table is maintained by
artificial means. A soil scientist or other similarly trained person using accepted
and documented scientific methods shall make the determination.                The
determination must contain a statement certifying that the impoundment bottom is
at least 20 inches above the seasonal high groundwater table according to observed
field conditions. The name, qualifications and statement of the person making the
determination and the basis of the determination shall be provided to the
Department upon request.
        (g) Well development impoundments shall be restored by the operator that
the impoundment is registered to within 9 months of completion of hydraulic
fracturing of the last well serviced by the impoundment. An impoundment is
restored under this subsection by the operator removing excess water and the
synthetic liner, returning the site to approximate original conditions, including
preconstruction contours, and supporting the land uses that existed prior to oil and
gas operations to the extent practicable. An extension of the restoration
requirement may be approved under [25 Pa. Code] § 78a.65(c) (relating to site
restoration). If requested by the landowner in writing, on forms provided by the
Department, the requirement to return the site to approximate original contours may
be waived by the Department if the liner is removed from the impoundment.
       (h) Prior to storing mine influenced water in a well development
impoundment, the operator shall develop a mine influenced water storage plan and
submit it to the Department for approval.


                                        28
compliance with the new standards or be restored to certain preconstruction
conditions. In paragraph 64 of its Petition, the Coalition claims that the regulation
is unlawful, illegal, void, and unenforceable because the Agencies lack authority
under Act 13 to promulgate regulations applicable to freshwater impoundments26 off
well sites. Instead, the Coalition alleges that such impoundments are regulated under
The Clean Streams Law and the Dam Safety and Encroachments Act (DSEA).27
(Petition ¶ 64(a).) Further, the Coalition maintains that the obligations imposed on
freshwater impoundments by the regulation violate Article III, Section 32 of the
Pennsylvania Constitution, which generally prohibits enactment of a “local or


                       (1) The mine influenced water storage plan shall be submitted on
                forms provided by the Department and include the following:
                                 (i) A demonstration that the escape of the mine influenced
                        water stored in the well development impoundment will not result
                        in air, water or land pollution, or endanger persons or property.
                                (ii) A procedure and schedule to test the mine influenced
                        water. This testing shall be conducted at the source prior to storage
                        in the impoundment.
                                (iii) A records retention schedule for the mine influenced
                        water test results.
                       (2)    An operator with an approved mine influenced water storage
                plan shall maintain records of all mine influenced water testing prior to
                storage. These records shall be made available to the Department upon
                request.
                                (i) The Department may require the operator to test water
                        sources proposed to be stored in a well development impoundment
                        prior to storage.
       26
          In this particular claim, the Coalition apparently uses the term “freshwater” to refer to a
general type of impoundment, which it believes includes “well development” impoundments. As
noted above, however, well development impoundments may or may not contain fresh water.
See 25 Pa. Code § 78a.1 (definitions).
       27
            Act of November 26, 1978, P.L. 1375, as amended, 32 P.S. §§ 693.1-.27.


                                                 29
special law in any case which has been or can be provided for by general law.” (Id.
¶ 64(c).) The Coalition also challenges the regulation as unreasonable. (Id. ¶ 64(d).)
The Agencies’ application only seeks summary relief with respect to the Coalition’s
lack of authority challenge under Tire Jockey and its constitutional challenge.
                As noted above, to prevail on its lack of authority challenge under Tire
Jockey, the Coalition must establish the absence of granted authority from the
General Assembly. In their application, the Agencies maintain that their authority
to promulgate the well development impoundment regulation lies within three
statutes—i.e., The Clean Streams Law, Act 13, and the DSEA.28 To prevail, then,
on its Tire Jockey challenge, the Coalition must do more than merely establish that
the Agencies lack the authority under any one of these statutes. Instead, the
Coalition must establish that none of these statutes provide the necessary grant of
authority to the Agencies to promulgate the well development impoundment
regulation.
                In Count IV of the Petition, however, the Coalition seeks a declaration
of invalidity based only on its view that Act 13, in isolation, does not authorize the

       28
            With respect to the DSEA specifically, Section 5(a) of the DSEA, 32 P.S. § 693.5(a),
provides:
       The [EQB] shall have the power, and its duty shall be, to adopt such regulations
       and standards for the design, construction, operation, monitoring, maintenance,
       modification, repair and removal of dams and reservoirs, water obstructions and
       encroachments as are necessary and proper to carry out the purposes of this act.
The term “dam” is defined under the DSEA as follows:
       Any artificial barrier, together with its appurtenant works, constructed for the
       purpose of impounding or storing water or any other fluid or semifluid; or any
       refuse bank fill or structure for highway, railroad or other purposes which does or
       may impound water or any other fluid or semifluid.
Section 3 of the DSEA, 32 P.S. § 693.3 (definitions). The EQB’s DSEA regulations are found in
Title 25, Chapter 105 of the Pennsylvania Code (DSEA Regulations).

                                               30
Department to regulate “freshwater impoundments off well sites, including well
development impoundments.” (Petition ¶ 64(a).) This request appears to be driven
by the Coalition’s perception that Act 13 is “the principal statute under which the
Agencies promulgated Chapter 78a.” (Coalition Br. in Opp’n at 37.) The Agencies
address that particular challenge in their application for summary relief, citing
several provisions of Act 13 as the source authority for the well development
impoundment regulation. See 58 Pa. C.S. §§ 3202(1) (noting purpose of Act 13 is
to “[p]ermit optimal development of oil and gas resources of [the] Commonwealth
consistent with protection of the health, safety, environment and property of
Pennsylvania citizens”); 3259(2)(ii) (making unlawful, inter alia, drilling for or
production of oil and gas “in any manner as to . . . affect public health, safety, welfare
or the environment”); 3274 (generally authorizing EQB to “promulgate regulations
to implement this chapter”).
             The Coalition’s perception of the source authority of the
Unconventional Well Regulations, however, is not reality.                The Agencies
promulgated the Unconventional Well Regulations to regulate a particular method
of natural gas extraction, not to implement a particular statute. See 25 Pa. Code
§ 78a.2 (“This chapter applies to unconventional wells and supersedes any
regulations in Chapter 78 . . . applicable to unconventional wells.”). In so doing, the
Agencies identified several sources of statutory authority, including, inter alia, The
Clean Streams Law and the DSEA. Final Rulemaking, Environmental Protection
Performance Standards at Oil and Gas Well Sites, 46 Pa. B. 6431, 6432
(Oct. 8, 2016) (Final Rulemaking). As noted above, to prevail under the first Tire
Jockey standard, the Coalition must show a complete absence of granted authority
under all of the cited statutes.


                                           31
               The Coalition’s concession that The Clean Streams Law and the DSEA
provide this authority means that even if we were to find an absence of authority in
Act 13, the Coalition is not entitled to a declaration of invalidity under the first Tire
Jockey standard. See also MSC II, 185 A.3d at 1003 (“Absent any particularized
contention tending to cast doubt upon the Agencies’ position that [the] DSEA allows
for such regulations, there is little basis in the present record to believe the Agencies
lacked the authority to promulgate Section 78a.59b(b).” (citation omitted)). For this
reason, we will grant the Agencies’ application for summary relief with respect to
the Coalition’s claim that the Agencies lack the statutory authority to promulgate
Section 78a.59b of the Unconventional Well Regulations.
               We turn now to the Coalition’s claim that the well development
impoundment regulation is an unconstitutional special law under Article III,
Section 32 of the Pennsylvania Constitution.29 The Coalition mounts what is, in
essence, an equal protection challenge to the regulation. See Pa. Tpk. Comm’n v.
Cmwlth., 899 A.2d 1085, 1094-95 (Pa. 2006); DeFazio v. Civil Serv. Comm’n of
Allegheny Cty., 756 A.2d 1103, 1105 (Pa. 2000). “The common constitutional
principle at the heart of the special legislation proscription and the equal protection
clause is that like persons in like circumstances should be treated similarly by the
sovereign.” Tpk. Comm’n, 899 A.2d at 1094. Nonetheless, the legislature, and by
extension agencies granted authority to promulgate legislative rules, may regulate
based on classifications, so long as (1) the challenged statute or regulation promotes
a legitimate state interest, (2) the disparate treatment is reasonable and based on
some difference that justifies the dissimilar treatment, and (3) there is a “fair and

       29
          Article III, Section 32 of the Pennsylvania Constitution provides, in relevant part: “The
General Assembly shall pass no local or special law in any case which has been or can be provided
for by general law . . . .”

                                               32
substantial relationship” between the requirements imposed and the overall objective
of the underlying legislation. Robinson Twp. v. Cmwlth., 147 A.3d 536, 581
(Pa. 2016) (Robinson Twp. III).
              In their application, the Agencies contend that their regulation of well
development impoundments meets this standard. They rely on excerpts from two
documents to support their contention. The first is the Regulatory Analysis Form
(RAF), which the Agencies submitted to the Independent Regulatory Review
Commission (IRRC) for consideration with the proposed Unconventional Well
Regulations. The second is the Final Rulemaking, published in the Pennsylvania
Bulletin on October 8, 2016. Both, the Agencies argue, set forth characteristics of
well development impoundments that justify unique treatment.
              According to these documents, well development impoundments can
contain millions of gallons of fluid transported to the impoundments from a variety
of sources.      The impoundments can hold both fresh water and other
Department-approved fluids, including mine influenced water and treated water
from sewage plants. In other words, the fluids contained in these impoundments are
not indigenous to the watershed in which the impoundment is located. Moreover,
the Agencies note that the impoundments are typically located in remote and rural
areas of the Commonwealth, “where sensitive aquatic resources often reside.”
(Agencies’ Br. in Supp. at 47-48.) In short, the Agencies contend that the size,
quality, and characteristics of the stored fluid and the location of these
impoundments warrant heightened regulatory standards to ensure that they do not
fail.
              In response, the Coalition notes that while the Agencies have attempted
to identify a legitimate state interest based on general and summary characteristics


                                          33
of well development impoundments in the unconventional well industry, the
Agencies have failed to explain how those purported differences warrant dissimilar
treatment from freshwater impoundments in other industries. The Coalition also
claims that there is no record support for the Agencies’ contention that (a) well
development impoundments store water in a different watershed from the water’s
original source and (b) that, even if true, this is unique for impoundments in the
unconventional well industry.        The Coalition emphasizes that having safe
impoundments is a goal across industries, which is why the DSEA Regulations
require permits for impoundments that exceed a certain size.              See 25 Pa.
Code § 105.3(a)(2).
             Upon review and consideration of the parties’ arguments, we will deny
the Agencies’ application for summary relief on the constitutional question.
Although the Agencies advance what appear to be largely uncontroverted facts about
the characteristics of well development impoundments generally, we nonetheless
agree with the Coalition that the Agencies fail to elucidate how those characteristics,
when compared with impoundments in other industries, warrant special treatment in
the Unconventional Well Regulations. Moreover, neither party has explained, with
appropriate citation to legal authority, the extent to which so-called “freshwater”
impoundments in other, unidentified industries are regulated. We cannot dispose of
a special law constitutional challenge without comparing how one class of
impoundment is treated when compared to another.              Only by making this
comparison can we determine whether the disparate treatment is rational under the
appropriate legal test. Both parties fail to provide the Court with the necessary




                                          34
factual and legal argument to make that determination as a matter of summary
relief.30
                              2.      Centralized Impoundments
                The centralized impoundment regulation, Section 78a.59c of the
Unconventional Well Regulations, 25 Pa. Code § 78a.59c,31 requires a well operator

       30
           As this matter moves forward, we remind the Coalition that the Agencies do not have
the burden of showing that the challenged regulations are constitutional. Rather, the Coalition
bears the burden of proof and ultimate burden of persuasion on its constitutional challenges. See
Pennsylvanians Against Gambling Expansion Fund, Inc. v. Cmwlth., 877 A.2d 383, 393 (Pa. 2005)
(noting legislative enactments enjoy presumption of constitutionality and person that challenges
constitutionality bears “very heavy burden of persuasion”); see also Tire Jockey, 915 A.2d at 1186
(holding that valid legislative rule is “binding upon courts as a statute” and constitutes legislative
enactment).
       31
            Section 78a.59c of the Unconventional Well Regulations provides:
               (a) An operator using a centralized impoundment as of October 8, 2016,
       shall close the centralized impoundment in accordance with this section or obtain
       a permit in accordance with [Title 25,] Subpart D, Article IX [of the Pennsylvania
       Code] (relating to residual waste management). The closure plan shall be
       submitted electronically to the Department through its web site for review and
       approval no later than April 8, 2017. The operator shall properly close the
       centralized impoundment in accordance with the approved plan or obtain a permit
       in accordance with [Title 25,] Subpart D, Article IX [of the Pennsylvania Code]
       no later than October 8, 2019.
                (b) The closure plan must provide for the following:
                     (1) Removal of any impermeable membrane, concrete and earthen
             liner so that water movement to subsoils is achieved.
                    (2) Restoration of the site to approximate original conditions, including
             preconstruction contours, and backfilling the impoundment to above finished
             grade to allow for settlement of fill and so the impoundment will no longer
             impound water.
                    (3) A plan for the removal of equipment, structures, wastes and related
             material from the facility.
                    (4) An estimate of when final closure will occur, including an
             explanation of the basis for the estimate.


                                                 35
using a centralized impoundment either to close the centralized impoundment
pursuant to standards set forth in the regulation or to obtain a permit under the
Agencies’ Residual Waste Management Regulations.32 In paragraph 64 of its
Petition, the Coalition claims that the centralized impoundment regulation is
unlawful, illegal, void, and unenforceable because the SWMA does not require a
permit for centralized storage impoundments. (Petition ¶ 64(b).) The Coalition also


                   (5) A description of the steps necessary for closure of the facility.
                     (6) A narrative description, including a schedule of measures that are
            proposed to be carried out in preparation for closure and after closure at the
            facility, including measures relating to the following:
                             (i) Water quality monitoring including, but not limited to,
                      analyses of samples from the monitoring wells that were installed at
                      the time of the construction of the centralized impoundment.
                              (ii) A soil sampling plan that explains how the operator will
                      analyze the soil beneath the impoundment’s liners. Analysis shall
                      be based on a grid pattern or other method approved by the
                      Department. Any spills or leaks detected shall be reported and
                      remediated in accordance with [25 Pa. Code] § 78a.66 (relating to
                      reporting and remediating spills and releases) prior to impoundment
                      closure.
                            (iii) Compliance with Chapter 102 (relating to erosion and
                      sediment control) including erosion and sediment control and
                      PCSM.
                              (iv) Access control, including maintenance of access control.
                             (v) The name, address and telephone number at which the
                      operator may be reached.
We will refer to Title 25, Chapter 102 of the Pennsylvania Code as the “E&S/PCSM Regulations.”
“E&S” appears to stand for “erosion and sedimentation.” See 25 Pa. Code § 102.1 (definitions).
Pursuant to both the Unconventional Well Regulations and the E&S/PCSM Regulations, “PCSM”
stands for post-construction stormwater management. 25 Pa. Code § 78a.1 (definitions); 25 Pa.
Code § 102.1 (definitions).
       32
           Title 25, Part I, subpart D, art. IX of the Pennsylvania Code (25 Pa. Code
§§ 287.1-299.232).

                                               36
claims that the centralized impoundment regulation is an unconstitutional special
law under Article II, Section 32 of the Pennsylvania Constitution. (Id. ¶ 64(c).) The
Coalition also challenges the regulation as unreasonable.       (Id. ¶ 64(d).)   The
Agencies’ application only seeks summary relief with respect to the Coalition’s lack
of authority challenge under Tire Jockey.
             The Agencies acknowledge that prior to the passage of the
Unconventional Well Regulations, the Agencies regulated the construction and
maintenance of centralized impoundments in the unconventional well industry
through a document titled “Design and Construction Standards for Centralized
Impoundment Dams,” designated DEP # 8000-PM-OOGM0084 (Prior Standards).
(Agencies’ Br. in Supp. at 11 & Ex. E.) The Prior Standards generally required the
operators of centralized impoundments to design, construct, and maintain them “to
be structurally sound and reasonably protected from unauthorized acts of third
parties.” (Id. at Ex. E.) In addition, the Prior Standards required centralized
impoundments to comply with the Agencies’ general oil and gas regulations (25 Pa.
Code Ch. 78) as well as the DSEA Regulations. The Prior Standards also addressed
the    following:    (1)    areas    where     centralized    impoundments       are
prohibited; (2) construction standards; (3) liner system requirements; (4) water
quality monitoring; and (5) professional engineer certification. The Prior Standards
did not mention compliance with the SWMA or permitting under the Residual Waste
Management Regulations.
             The Agencies further acknowledge that the new centralized
impoundment regulation imposes more rigorous requirements than the Prior
Standards.   They nonetheless claim that promulgation of the new centralized
impoundment regulation falls within their granted authority under The Clean


                                         37
Streams Law, the SWMA, and Act 13. With respect to The Clean Streams Law, the
Agencies cite specifically Section 402(a) of The Clean Streams Law, which
provides:
                    Whenever the [D]epartment finds that any activity,
              not otherwise requiring a permit under this act, including
              but not limited to the impounding, handling, storage,
              transportation, processing or disposing of materials or
              substances, creates a danger of pollution of the waters of
              the Commonwealth or that regulation of the activity is
              necessary to avoid such pollution, the [D]epartment may,
              by rule or regulation, require that such activity be
              conducted only pursuant to a permit issued by the
              [D]epartment or may otherwise establish the conditions
              under which such activity shall be conducted, or the
              [D]epartment may issue an order to a person or
              municipality regulating a particular activity. Rules and
              regulations adopted by the [D]epartment pursuant to this
              section shall give the persons or municipalities affected a
              reasonable period of time to apply for and obtain any
              permits required by such rules and regulations.

(Emphasis added.) As further support, the Agencies cite generally their authority to
promulgate regulations “as are necessary to implement the provisions of” The Clean
Streams Law as well as the declaration of policy underlying the law.                         Id.
§§ 691.4-.5.33
              The Agencies further contend that requiring centralized impoundments
to comply with the Residual Waste Management Regulations is consistent with the
goal of the SWMA to address “improper and inadequate solid waste practices [that]
create public health hazards, environmental pollution, and economic loss, and cause
irreparable harm to the public health, safety and welfare.” Section 102 of the


       33
          Section 4 of The Clean Streams Law, 35 P.S. § 691.4, was added by the Act of August 23,
1965, P.L. 372, and Section 5 of The Clean Streams Law, 35 P.S. § 691.5, was added by the Act
of July 31, 1970, P.L. 653.

                                               38
SWMA, 35 P.S. § 6018.102. Section 105(a) of the SWMA, 35 P.S. § 6018.105(a),
authorizes the EQB to promulgate regulations to “accomplish the purposes and to
carry out the provisions of the” SWMA.                      Because requiring centralized
impoundments to comply with the Residual Waste Management Regulations
protects the environment and the public, the centralized impoundment regulation is
consistent with the EQB’s grant of authority under the SWMA. Moreover, the
Agencies contend that the SWMA regulates, inter alia, the storage of solid waste
and that a centralized impoundment, though not mentioned specifically in the law,
is simply one of many methods of storing residual waste.
               Turning to Act 13, the Agencies note that one of the stated purposes of
the law was to “[p]ermit optimal development of oil and gas resources . . . consistent
with protection of the health, safety, environment and property of Pennsylvania
citizens.” 58 Pa. C.S. § 3202. The Agencies argue that allowing the continued use
of centralized impoundments but under heightened standards strikes the balance
between optimal development and safety. Accordingly, the Agencies maintain that
the centralized impoundment regulation falls within the general grant of authority to
promulgate Act 13 regulations:            “The [EQB] shall promulgate regulations to
implement this chapter.” Id. § 3274.
               Focusing only on the Coalition’s arguments in opposition addressed to
the first Tire Jockey standard,34 the Coalition contends that the centralized
impoundment regulation reflects not a change in law but a change in the Agencies’
longstanding interpretation of the law, specifically the SWMA and the Agencies’
authority thereunder. The Coalition first directs the Court to the definition of

        Much of the Coalition’s argument in its brief in opposition with respect to the centralized
       34

impoundment regulation focuses on the third Tire Jockey standard—reasonableness, which is not
encompassed within the relief the parties seek in their cross-applications for summary relief.

                                                39
“centralized impoundment” in the Unconventional Well Regulations, where the term
is defined by specific reference to a facility previously permitted under the DSEA,
as reflected in the Prior Standards.35 In essence, the Coalition maintains that it had
long been the Agencies’ position that centralized impoundments were subject to
permitting only under the DSEA and not the SWMA or other legislation.
              The Coalition argues that Act 13 does not provide a grant of authority
to the Agencies to regulate centralized impoundments. Specifically, it notes that the
Act makes no reference to centralized impoundments. The Coalition argues that a
legislative statement of purpose alone (58 Pa. C.S. § 3202) should not be read as a
grant of power to regulate centralized impoundments. Similarly, it contends that
broadly written prohibitions against harming the environment (id. § 3259) do not
authorize regulation of centralized impoundments. Finally, in the absence of any
mention of impoundments in Act 13’s substantive provisions, the Coalition contends
that the general authority to promulgate regulations to implement that law
(id. § 3274) cannot serve as authority to regulate that which the law does not address.
              As for The Clean Streams Law, the Coalition acknowledges that
Section 402 of the Clean Streams Law empowers the Agencies to adopt regulations
to address particular activities that create a danger of pollution to the waters of the
Commonwealth. The Coalition argues that there is, however, no “specific and
express” authority to regulate impoundments in that section. To the extent the
Agencies rely on some sort of implied authority to regulate centralized

       35
          The Unconventional Well Regulations define “centralized impoundment” as “[a] facility
authorized by a Permit for a Centralized Impoundment Dam for Oil and Gas Operations
(DEP # 8000-PM-OOGM0084).” 25 Pa. Code § 78a.1 (definitions). Included in the Coalition’s
materials opposing the Agencies’ application is a blank “Application for a Dam Permit for a
Centralized Impoundment Dam for Oil and Gas Wells,” referencing DEP # 8000-PM-
OOGM0084. (Mosites Suppl. Aff. Ex. 15.)

                                              40
impoundments, the Coalition argues that there is no record evidence to support the
Agencies’ concern that heightened standards are necessary because existing,
permitted centralized impoundments have the potential to leak and cause pollution.
The Coalition notes that the Agencies provide but one example of a centralized
impoundment failure in support of their claim that these impoundments have a
history of failure. Further, the Coalition highlights what it contends were “stringent”
regulations under which the existing centralized impoundments were constructed
prior to the Unconventional Well Regulations.
             Finally, the Coalition argues that the SWMA provides permitting only
for processing and disposal of residual waste. Specifically, Section 301 of the
SWMA, 35 P.S. § 6018.301, provides:
                   No person or municipality shall store, transport,
             process, or dispose of residual waste within this
             Commonwealth unless such storage, or transportation, is
             consistent with or such processing or disposal is
             authorized by the rules and regulations of the
             [D]epartment and no person or municipality shall own or
             operate a residual waste processing or disposal facility
             unless such person or municipality has first obtained a
             permit for such facility from the [D]epartment.

(Emphasis added.) Centralized impoundments, the Coalition contends, are storage
facilities. Accordingly, while the Agencies could develop standards relating to the
storage of residual waste under the SWMA, the Coalition contends that the authority
to require a permit does not extend to storage facilities.
             The parties agree, and the Unconventional Well Regulations provide,
that centralized impoundments are existing facilities that possess a Permit for a
Centralized Dam for Oil and Gas Operations (DEP # 8000-PM-OOGM0084). 25 Pa.
Code § 78a.1. The Prior Standards provided that centralized impoundments are
“utilized by natural gas production operations to store wastewaters associated with
                                          41
natural gas operations (e.g., flowback, mine influenced water, wastewater treatment
plant effluent).” (Agencies’ Br. in Supp., Ex. E at 1 (emphasis added).) These
centralized impoundments, then, are previously permitted residual waste storage
facilities. Based on our reading of the Coalition’s claim in the Petition and the
parties’ arguments with respect to the first Tire Jockey prong, the central question
appears to be whether the Agencies have the statutory grant of authority to require
operators either to close or re-permit their centralized impoundments under the
Residual Waste Management Regulations.
                We acknowledge the Agencies’ claim that the Residual Waste
Management Regulations, like the Unconventional Well Regulations, were
promulgated under authority conferred by a string cite of laws, including, inter alia,
the SWMA and The Clean Streams Law. The regulations span several chapters.
The general permit provisions largely track the SWMA permitting requirements. As
noted above, while the SWMA generally regulates the storage, transportation,
processing, and disposal of residual waste, the law imposes a permitting requirement
on only residual waste processing or disposal facilities. It does not require a permit
to store residual waste.36 Consistent with the SWMA, the word “permit” in the
Residual Waste Management Regulations refers to “[a] permit issued by the
Department to operate a residual waste disposal or processing facility or to
beneficially use residual waste.” 25 Pa. Code § 287.1 (definitions). Accordingly,
like the SWMA, the general requirement for a permit under the Residual Waste
       36
            The SWMA defines “storage” as follows:
       The containment of any waste on a temporary basis in such a manner as not to
       constitute disposal of such waste. It shall be presumed that the containment of any
       waste in excess of one year constitutes disposal. This presumption can be overcome
       by clear and convincing evidence to the contrary.
35 P.S. § 6018.103 (definitions).

                                               42
Management Regulations is limited to those that operate a residual waste disposal
or processing facility. Id. § 287.101(a).
                The storage of residual waste, by surface impoundment or otherwise, is
addressed separately in Chapter 299 of the Residual Waste Management
Regulations. With respect to impoundments specifically,37 those that seek to store
residual waste in a surface impoundment must hold a valid permit under The Clean
Streams Law, not the SWMA, and must comply with the DSEA Regulations. Id.
§ 299.142. A regulation that requires operators of surface impoundments that store
residual waste to obtain a permit under The Clean Streams Law falls within the grant
of authority from the General Assembly to the Department under Section 402(a) of
The Clean Streams Law, which provides clear and express authority to the
Department to impose permitting and related requirements on activities that, in the
Department’s assessment, create a “danger of pollution of the waters of the
Commonwealth,” or for which “regulation of the activity is necessary to avoid such
pollution.”38 Section 78a.58c of the Unconventional Well Regulations appears to
fall within this grant of authority.




       37
            “Impoundment” is defined as follows:
       A facility or part of a facility which is a natural topographic depression, manmade
       excavation, or diked area formed primarily of earthen materials although it may be
       lined with synthetic materials, and which is designed to hold an accumulation of
       liquid wastes or wastes containing free liquids. The term includes holding, storage,
       settling and aeration pits, ponds and lagoons. The term does not include injection
       wells.
25 Pa. Code § 287.1.
        See EQT Prod. Co. v. Dep’t of Envtl. Prot., 193 A.3d 1137 (Pa. Cmwlth. 2018) (en banc)
       38

(EQT III) (upholding civil penalty under The Clean Streams Law for leaking subsurface
impoundment).

                                               43
               For this reason, we will grant the Agencies’ application for summary
relief with respect to the Coalition’s claim that the Agencies lack the statutory
authority to promulgate Section 78a.59c of the Unconventional Well Regulations.
While the Agencies may lack statutory authority to require operators of centralized
impoundments to obtain a permit for storage of residual waste under the SWMA, the
Agencies are authorized to require permitting for storage under The Clean Streams
Law and Chapter 299 of the Residual Waste Management Regulations.
                D.    Site Restoration (Count V)—Cross-Applications
               The site restoration regulation, Section 78a.65 of the Unconventional
Well Regulations, 25 Pa. Code § 78a.65, imposes standards and requirements
relating to the restoration of well sites.39 In paragraph 71 of its Petition, the Coalition

      39
           Section 78a.65 of the Unconventional Well Regulations provides:
             (a)      Restoration. The owner or operator shall restore land surface areas
      disturbed to construct the well site as follows:
                       (1) Post-drilling. Within 9 months after completion of drilling a
               well, the owner or operator shall undertake post-drilling restoration of the
               well site in accordance with a restoration plan developed in accordance with
               subsection (b) and remove all drilling supplies, equipment, primary
               containment and secondary containment not necessary for production or
               needed to safely operate the well.
                              (i) When multiple wells are drilled or permitted to be drilled
                       on a single well site, post-drilling restoration is required
                       within 9 months after completion of drilling all permitted wells on
                       the well site or 9 months after the expiration of all existing well
                       permits on the well site, whichever is later.
                               (ii) A drill hole or bore hole used to facilitate the drilling of
                       a well shall be filled with cement, soil, uncontaminated drill cuttings
                       or other earthen material before moving the drilling equipment from
                       the well site.
                              (iii) Drilling supplies and equipment not needed for
                       production may only be stored on the well site if express written
                       consent of the surface landowner is obtained and the supplies or


                                                 44
              equipment are maintained in accordance with [25 Pa. Code]
              § 78a.64a (relating to secondary containment).
                      (iv) The areas necessary to safely operate the well include
              the following:
                               (A) Areas used for service vehicle and rig access.
                              (B) Areas used for storage tanks and secondary
                       containment.
                              (C) Areas used for wellheads and appurtenant oil
                       and gas processing facilities.
                               (D) Areas used for any necessary safety buffer
                       limited to the area surrounding equipment that is physically
                       cordoned off to protect the facilities.
                              (E) Areas used to store any supplies or equipment
                       consented to by the surface landowner.
                               (F) Areas used for operation and maintenance of
                       long-term PCSM best management practices.
                (2) Post-plugging. Within 9 months after plugging the final well on
       the well site, the owner or operator shall remove all production or storage
       facilities, supplies and equipment and restore the well site to approximate
       original conditions and restore stormwater runoff rate, volume and quality
       to preconstruction condition in accordance with [25 Pa. Code] § 102.8
       (relating to PCSM requirements).
               (3) Wells not drilled. If a well site is constructed and the well is not
       drilled, the well site shall be restored within 9 months after the expiration
       of the well permit unless the Department approves an extension for reasons
       of adverse weather or lack of essential fuel, equipment or labor.
      (b)      Restoration plan. An operator of a well site shall develop and
implement a restoration plan. The restoration plan must address:
              (1) The restoration of areas not needed to safely operate the well to
       approximate original conditions.
              (2) The proposed site configuration after post-drilling restoration
       including the areas of the well site being restored.
              (3) The minimization of impervious areas. Impervious areas
       include, but are not limited to, areas where soil has been compacted, areas


                                         45
       where soil has been treated with amendments to firm or harden the soil, and
       areas underlain with an impermeable liner.
               (4) The removal of all drilling supplies and equipment not needed
       for production, including primary and secondary containment.
              (5) The manner in which the restoration of the disturbed areas will
       achieve meadow in good condition or better or otherwise incorporate
       [antidegradation best available combination of technologies (ABACT)] or
       nondischarge alternative PCSM best management practices (BMP).
               (6) PCSM BMPs remaining in place and proof of compliance with
       [25 Pa. Code] § 102.8(l) and (m), or a licensed professional certification of
       complete site restoration to approximate original contours and return to
       preconstruction stormwater runoff rate, volume and quality in accordance
       with [25 Pa. Code] § 102.8(g). The owner or operator shall remain
       responsible for compliance with the terms of the restoration plan including
       long-term operation and maintenance of all PCSM BMPs on the project site
       and is responsible for any violations occurring on the project site, prior to
       written approval of the final restoration report.
              (7) The permanent stabilization of the restored areas by either of the
       following:
                       (i) In accordance with [25 Pa. Code] § 102.22 (relating to
              site stabilization).
                     (ii) Through implementation of PCSM BMPs as required
              under [25 Pa. Code] § 102.8, including [25 Pa. Code]
              § 102.8(a)-(m).
              (8) An operator of a well site who [sic] is required to obtain a permit
       under [25 Pa. Code] § 102.5(c) (relating to permit requirements) may
       develop a written restoration plan containing drawings and a narrative that
       address the requirements of paragraphs (1)-(7) to demonstrate compliance
       with [25 Pa. Code] § 102.8(n).
       (c) Extension of drilling or production period. The restoration period in
this subsection may be extended through approval by the Department for an
additional period of time, not to exceed 2 years.
               (1) A request to extend the restoration period shall be submitted
       electronically on forms provided by the Department through the
       Department’s web site not more than 6 months after the completion of
       drilling.


                                        46
                (2) The request must specify the reasons for the request to extend
       the restoration period not to exceed 24 months. The request must include a
       justification for the length of extension and demonstrate that either:
                      (i) The extension will result in less earth disturbance,
               increased water reuse or more efficient development of the
               resources.
                      (ii) Restoration cannot be achieved due to adverse weather
               conditions or a lack of essential fuel, equipment or labor.
              (3) A demonstration that the extension will result in less earth
       disturbance, increased water reuse or more efficient development of the
       resources must include the following:
                       (i) A demonstration that the site is stabilized and the BMPs
               utilized on the well site will address PCSM.
                      (ii) A demonstration that the portions of the well site not
               occupied by production facilities or equipment will be returned to
               approximate original conditions.
        (d) Areas not restored. Disturbed areas associated with well sites that are
not included in a restoration plan, and other remaining impervious surfaces, must
comply with all requirements in [Title 25,] Chapter 102 [of the Pennsylvania Code]
(relating to erosion and sediment control). The PCSM plan provisions in [25 Pa.
Code] § 102.8(n) apply only to the portions of the restoration plan that provide for
restoration of disturbed areas to meadow in good condition or better or otherwise
incorporate ABACT or nondischarge PCSM BMPs.
        (e) Post-drilling restoration reports. Within 60 calendar days after
post-drilling restoration under subsection (a)(1), the operator shall submit a
restoration report to the Department. The well operator shall forward a copy of all
restoration reports to the surface landowner. The report shall be made electronically
on forms provided by the Department through the Department’s web site and must
identify the following:
               (1) The date of land application of the tophole water.
              (2) The results of pH and specific conductance tests and an
       estimated volume of discharge.
               (3) The method used for disposal or reuse of the free liquid fraction
       of the waste, and the name of the hauler and disposal facility, if any.
               (4) The location, including GPS coordinates, of the pit in relation
       to the well, the depth of the pit, the type and thickness of the material used


                                        47
challenges the regulation under the first Tire Jockey standard, claiming that the
Agencies have exceeded their authority by imposing requirements beyond those set
forth in Act 13. The Coalition lodges two challenges under the second Tire Jockey
standard. First, the Coalition claims that the final regulation violates what is
commonly referred to as the Commonwealth Documents Law by enlarging the
original purpose of the proposed regulation published for public comment.

             for the pit subbase, the type and thickness of the pit liner, the type and nature
             of the waste, the type of any approved solidifier, a description of the pit
             closure procedures used and the pit dimensions.
                    (5) The location of the area used for land application of the waste,
             and the results of a chemical analysis of the waste soil mixture if requested
             by the Department.
                    (6) The types and volumes of waste produced and the name and
             address of the waste disposal facility and waste hauler used to dispose of
             the waste.
                    (7) The name, qualifications and basis for determination that the
             bottom of a pit used for encapsulation is at least 20 inches above the
             seasonal high groundwater table.
              (f) Post-plugging restoration reports. Within 60 calendar days after
      post-plugging restoration under subsection (a)(2), the operator shall submit a
      restoration report to the Department. The well operator shall forward a copy of all
      restoration reports to the surface landowner. The report shall be made electronically
      on forms provided by the Department through the Department’s web site and must
      include the following:
                    (1) A description of the types and volumes of waste produced, and
             the name and address of the waste disposal facility and waste hauler used to
             dispose of the waste.
                    (2) Confirmation that earth disturbance activities, site restoration
             including an installation of any PCSM BMPs and permanent stabilization
             in accordance with [25 Pa. Code] § 102.22 have been completed.
              (g) Written consent. Written consent of the landowner on forms provided
      by the Department satisfies the restoration requirements of this section provided the
      operator develops and implements a site restoration plan that complies with
      subsections (a) and (b)(2)-(7) and all PCSM requirements in [Title 25,] Chapter 102
      [of the Pennsylvania Code].

                                               48
(Petition ¶ 71(a).) Second, the Coalition claims that the Agencies failed to comply
with the Regulatory Review Act, in that they provided no estimate for the cost of
compliance in the RAF. (Id. ¶ 71(e).) In addition, the Coalition alleges that the
regulation is improper because it conflicts with the Department’s E&S/PCSM
Regulations, specifically 25 Pa. Code § 102.8(n). (Id. ¶ 71(b).) The Coalition also
claims that the regulation is void for vagueness. (Id. ¶ 71(a).) Finally, the Coalition
claims that the regulation is unreasonable under the third Tire Jockey standard. (Id.
¶ 71(d).)
             The Agencies seek summary relief with respect to the Coalition’s
challenges under the first (lack of authority) and second (proper procedures) Tire
Jockey standards. The Coalition seeks summary relief with respect to its first Tire
Jockey claim, focusing on subsections (a), (b), and (d) of the site restoration
regulation. The Coalition also seeks summary relief with respect to its claim that
the EQB failed to comply with the Commonwealth Documents Law in promulgating
subsection (b) of the challenged regulation. The Coalition further seeks summary
relief with respect to its vagueness challenge, focusing on subsection (b) of the
challenged regulation. The Coalition further seeks summary relief with respect to
the entirety of Section 78a.65 of the Unconventional Well Regulations, claiming that
the entire section should be stricken for failure of the Agencies to comply with the
Regulatory Review Act. Finally, the Coalition seeks summary relief with respect to
its claim that the entirety of the regulation is unreasonable under the third Tire Jockey
standard.
                        1. Authority—Subsections (a) and (b)
             Section 78a.65(a) of the Unconventional Well Regulations establishes
three distinct site restoration requirements for land surface areas disturbed during
well site construction based on the status of the well site:           (1) post-drilling;
                                           49
(2) post-plugging; and (3) sites constructed but not drilled. 25 Pa. Code § 78a.65(a).
Section 78a.65(b) of the Unconventional Well Regulations generally requires all
well site operators to develop and implement a site restoration plan. Id. § 78a.65(b).
             More specifically, within 9 months of completing drilling operations,
the site restoration regulation requires operators to “remove all drilling supplies,
equipment, primary containment and secondary containment not necessary for
production or needed to safely operate the well.” Id. § 78a.65(a)(1) (emphasis
added). The regulation further provides:
             (iv) The areas necessary to safely operate the well include
                   the following:
                   (A) Areas used for service vehicle and rig access.
                   (B) Areas used for storage tanks and secondary
                         containment.
                   (C) Areas used for wellheads and appurtenant oil
                         and gas processing facilities.
                   (D) Areas used for any necessary safety buffer
                         limited to the area surrounding equipment that
                         is physically cordoned off to protect the
                         facilities.
                   (E) Areas used to store any supplies or equipment
                         consented to by the surface landowner.
                   (F) Areas used for operation and maintenance of
                         long-term PCSM best management practices.

Id. § 78a.65(a)(1)(iv) (emphasis added). With respect to the site restoration plan
requirements, the Coalition focuses its attention on the requirement that the plan
address “[t]he restoration of areas not needed to safely operate the well to
approximate original conditions.” Id. § 78a.65(b)(1) (emphasis added).
             In support of its application for summary relief, the Coalition contends
that Section 3216 of Act 13, 58 Pa. C.S. § 3216, which addresses well site
restoration, requires removal of supplies and equipment not “needed for production.”
                                         50
It does not, however, impose any obligation to reduce the footprint of a well site
based on safety. The Coalition does not appear to challenge Section 78a.65(a)(1) of
the Unconventional Well Regulations, which permits operators to retain equipment
and supplies on both (1) areas of the well site which are necessary for production
and (2) areas of the well site which are needed to safely operate the well.
The Coalition    instead    targets   the    Agencies’    authority    to   promulgate
Section 78a.65(a)(1)(iv), creating a list of areas of a well site that are necessary to
operate the well safely, which, in the Coalition’s view, implies that operators must
restore areas of a well site that are not listed. The Coalition maintains that operators,
and not the Agencies, are better situated to define the areas of a well site that serve
operational safety needs. Moreover, with respect to restoration of active well sites,
the Coalition maintains that neither Act 13 nor The Clean Streams Law requires
post-drilling restoration of active well sites to approximate original conditions, or
“AOC.” The Coalition further contends that imposing such a requirement “is likely
to result in greater environmental impact than allowing the pad to remain at grade
and be revegetated.” (Coalition Br. in Supp. at 33.)
             In response, the Agencies point to Sections 3216(c) and (d) of Act 13,
58 Pa. C.S. § 3216(c)-(d), in which the General Assembly provided for well
restoration post-drilling and post-plugging:
                     (c) Pits, drilling supplies and equipment.—
             Within nine months after completion of drilling of a well,
             the owner or operator shall restore the well site, remove or
             fill all pits used to contain produced fluids or industrial
             wastes and remove all drilling supplies and equipment not
             needed for production. Drilling supplies and equipment
             not needed for production may be stored on the well site if
             express written consent of the surface landowner is
             obtained.


                                            51
                   (d) Items related to production or storage.—
             Within nine months after plugging a well, the owner or
             operator shall remove all production or storage facilities,
             supplies and equipment and restore the well site.

The Agencies argue that these provisions clearly evidence the General Assembly’s
intent that the size of the well site would shrink post-drilling, followed by complete
site restoration post-plugging.
             As for authority to promulgate regulations to implement this two-step
process, the Agencies cite Section 3274 of Act 13 (generally authorizing EQB to
“promulgate regulations to implement this chapter”), as well as Section 3216(e) of
Act 13, 58 Pa. C.S. § 3216(e), which provides that “[r]estoration activities required
by this chapter or in regulations promulgated under this chapter shall also comply
with all applicable provisions of The Clean Streams Law.” (Emphasis added.) The
Agencies contend that Section 78a.65(a) and (b) of the Unconventional Well
Regulations provides guidance on the two-step restoration process envisioned in
Section 3216 of Act 13, as well as the interplay with stormwater management under
The Clean Streams Law. The Agencies do not address directly the Coalition’s claim
that the regulation limits the definition of areas “necessary to safely operate the well”
in a manner inconsistent with the statutory focus on areas “needed for production.”
             With respect to the portion of the restoration regulation that requires
post-drilling restoration to the AOC standard, the Agencies contend that the
provision is consistent with “the purpose” of Section 3216 of Act 13—i.e., that
“[e]ach oil or gas well owner or operator shall restore the land surface within the
areas disturbed in siting, drilling, completing and producing the well.” 58 Pa. C.S.
§ 3216(a). The Agencies acknowledge that Section 3216(c) of Act 13 generally
requires operators to complete post-drilling site restoration within 9 months after
completing drilling activities, without referencing restoration to AOC.             The

                                           52
Agencies further acknowledge that under Section 3216(g)(2)(ii) of Act 13, 58 Pa.
C.S. § 3216(g)(2)(ii), the restoration period may be extended by an additional 2 years
where the well operator demonstrates, inter alia, that it will “return[] the portions of
the site not occupied by production facilities or equipment to approximate original
contours and mak[e] them capable of supporting the uses that existed prior to drilling
the well.” (Emphasis added.) The Agencies contend, however, that it is “reasonable
and consistent with the statute” to require restoration to AOC regardless of whether
an extension is granted. (Agencies’ Br. in Supp. at 62.)
             We have no difficulty concluding that the Agencies possess the
statutory authority to promulgate regulations to implement the site restoration
requirements of Section 3216 of Act 13. That authority exists generally under
Section 3274 of Act 13, and is expressly recognized in Section 3216(e) of Act 13.
We also agree with the Agencies that Section 3216, as adopted by the General
Assembly, reflects a two-step restoration of the disturbed areas associated with a
well site—(1) post-drilling, and (2) post-plugging. The question that remains,
however, is whether the site restoration regulation is consistent with the site
restoration mandates of Section 3216 of Act 13.                  See Slippery Rock,
983 A.2d at 1241.
             Turning first to the statute, Section 3216(c) of Act 13, relating to
restoration post-drilling, requires operators, inter alia, to “remove all drilling
supplies and equipment not needed for production.” (Emphasis added.) Stated
otherwise, Section 3216(c) of Act 13 allows well operators to maintain on the well
site post-drilling only supplies and equipment needed for production (for obvious
reasons). While this text does not reference safety expressly, it is not difficult to
discern an implicit expectation by the General Assembly that well operators engage


                                          53
in production activities in a safe manner. The General Assembly cannot have
intended that well operators retain on the well site only equipment and supplies
needed for reckless production. Accordingly, it is fair to read the phrase “supplies
and equipment needed for production” in the statute as encompassing any supplies
and equipment necessary for safe production.
             Section 78a.65(a)(1) of the Unconventional Well Regulations similarly
requires the post-drilling removal of “all drilling supplies, equipment, primary
containment and secondary containment not necessary for production or needed to
safely operate the well.” (Emphasis added.) In this regard, the regulation simply
clarifies that, post-drilling, areas necessary for safe operation may be retained on the
well site, which is consistent with the statute’s allowance for retaining areas
necessary for production, as we have explained above. This brings us to the
Coalition’s concern about the list of six areas on a well site designated in the
regulation as areas “necessary to safely operate the well.”              25 Pa. Code
§ 78a.65(a)(1)(iv). As noted above, the Coalition contends that this definition of
areas “necessary to safely operate the well” exceeds statutory authority because it
prevents well operators from retaining, as part of the well site, areas that are not
listed in Section 78a.65(a)(1)(iv), but which, in the well operator’s judgment, are
necessary for safe production. In short, the Coalition posits that the list is fixed and
exhaustive. We disagree.
             When a legislative provision introduces a list with the word “include,”
as does Section 78a.65(a)(1)(iv) of the Unconventional Well Regulations, we
interpret the list as non-exhaustive:
             [I]t is widely accepted that general expressions such as
             “including,” or “including but not limited to,” that precede
             a specific list of included items are to be considered as
             words of enlargement and not limitation. Indeed, such a
                                          54
              list of specific items is not meant to be exclusive of all
              items other than those specifically named . . . . [T]he
              presence of such a term as “including” in a definition
              exhibits a legislative intent that the list that follows is not
              an exhaustive list of items that fall within the definition.

Dep’t of Envtl. Prot. v. Cumberland Coal Res., LP, 102 A.3d 962, 976 (Pa. 2014)
(emphasis added). This expansive interpretation does not rob the definition of
reasonable limits: “[A]ny additional matters purportedly falling within the
definition, but that are not express, must be similar to those listed by the legislature
and of the same general class or nature.” Id. We apply principles of statutory
construction to regulations as well as statutes. Bayada Nurses, Inc. v. Dep’t of Labor
& Indus., 958 A.2d 1050, 1055 (Pa. Cmwlth. 2008), aff’d, 8 A.3d 866 (Pa. 2010).
Accordingly, we do not accept the Coalition’s implicit assertion that
Section 78a.65(a)(1)(iv) presents an exhaustive list of areas necessary for safe
operation, thereby requiring the post-drilling restoration of all areas not listed. That
section of the regulation represents a recognition by the EQB that the enumerated
areas need not be restored post-drilling, while allowing that other, non-enumerated
areas may also remain post-drilling because they, too, may be necessary for safe
production.40
              Because       we      reject     the      Coalition’s      interpretation      of
Section 78a.65(a)(1)(iv) of the Unconventional Well Regulations as exhaustive and
thus restrictive, we also reject the Coalition’s argument that the Agencies exceeded
their statutory authority in promulgating the list. As we have explained, areas of a


       40
           As the list is non-exhaustive, it can be expanded in one of two ways: (1) rulemaking—
i.e., an amendment to the regulation; or (2) the adjudicatory process. The second method is the
likely avenue where the well operator and the Department disagree over the extent of the well
operator’s post-drilling restoration obligation under Section 3216(c) of Act 13 and
Section 78a.65(a)(1) of the Unconventional Well Regulations.

                                              55
well site necessary for safe production must, under any reasonable reading, be
included within the broader category of areas “needed for production” under Section
3216(c) of Act 13. Given that Section 78a.65(a)(1)(iv) of the Unconventional Well
Regulations identifies, in an non-exhaustive way, areas of a well site that fall within
the statutorily-defined area that need not be restored post-drilling, it does not exceed
the statutory authority.      Accordingly, Section 78a.65(a)(1)(iv) survives the
Coalition’s challenge under the first Tire Jockey standard.
             Turning to the portion of the regulation requiring well operators to
restore areas to AOC within 9 months after completion of drilling, we find that this
requirement conflicts with the site restoration scheme set forth in Section 3216 of
Act 13. As the Agencies recognize, restoration to AOC is compelled by the statute
only where the well operator seeks an extension of the 9-month post-drilling
restoration period. (See Agencies’ Br. in Supp. at 62.) In making such a request,
the well operator must submit a site restoration plan to the Department that provides
for, inter alia, “returning the portions of the site not occupied by production facilities
or equipment to approximate original contours and making them capable of
supporting     the    uses    that    existed    prior     to   drilling    the    well.”
58 Pa. C.S. § 3216(g)(2)(ii) (emphasis added).
             The phrase “approximate original contours” is not defined in Act 13.
The Unconventional Well Regulations define “AOC” as follows:
             Reclamation of the land affected to preconstruction
             contours so that it closely resembles the general surface
             configuration of the land prior to construction activities
             and blends into and complements the drainage pattern of
             the surrounding terrain, and can support the land uses that
             existed prior to the applicable oil and gas operations to
             the extent practicable.



                                           56
25 Pa. Code § 78a.1 (definitions) (emphasis added). In our assessment, there is no
material distinction between the regulatory definition of AOC and the restoration
standard set forth in Section 3216(g)(2)(ii) of Act 13.
             The site restoration regulation requires all well operators to complete a
site restoration plan. It further requires well operators to begin restoration within
9 months after the completion of drilling. All restoration plans must provide for the
restoration of certain areas of the well site to AOC. 25 Pa. Code § 78a.65(b)(1).
This requirement is inconsistent with the statute, which requires post-drilling
restoration to AOC only where the well operator seeks an extension of the 9-month
restoration period. 58 Pa. C.S. § 3216(g). In Section 3216 of Act 13, the General
Assembly chose to require prompt post-drilling site restoration. Where appropriate,
however, the General Assembly also authorized the Department to extend the time
period for post-drilling site restoration by up to two years, but only if the well
operator agreed to meet a heightened site restoration standard—i.e., AOC. The site
restoration regulation ignores this distinction by making restoration to AOC
mandatory, whether within the original statutory post-drilling restoration period or
an extended period at the request of the well owner or operator.                Because
Section 78a.65(b)(1) of the Unconventional Well Regulations is in conflict with the
post-drilling site restoration scheme set forth in Section 3216 of Act 13, it fails under
the first Tire Jockey standard.
             For these reasons, we will grant the Agencies’ application for summary
relief with respect to the Coalition’s claim that the Agencies lack the statutory
authority to promulgate Section 78a.65(a)(1)(iv) of the Unconventional Well
Regulations (defining site restoration areas “necessary to safely operate the well”),
and we will deny the Coalition’s cross-application with respect to that claim.


                                           57
Further, we will grant the Coalition’s application for summary relief with respect to
the Coalition’s claim that the Agencies lack the statutory authority to promulgate
Section 78a.65(b)(1) of the Unconventional Well Regulations (requiring
post-drilling site restoration within the statutory 9-month period to AOC), and we
will deny the Agencies’ application with respect to that claim.
                           2. Vagueness—Subsection (b)
             In their application for summary relief, the Agencies also seek summary
relief with respect to paragraph 66 of the Petition, which provides:
                    66. Section 78[a].65(b) [of the Unconventional
             Well Regulations] requires a duplicative site restoration
             plan, in addition to the site restoration plan required under
             [The] Clean Streams Law, for well sites over five acres.
             Section 78[a].65(b) exceeds the statutory authority
             provided in Act 13, Section 3216, which requires
             operators to comply with [The] Clean Streams Law and its
             regulations for earth disturbance related to oil and gas
             operations.

The Agencies contend that Section 78a.65(b)(8) of the Unconventional Well
Regulations provides that a restoration plan under Section 78a.65(b) may be used by
the permittee to demonstrate compliance with the site restoration plan requirements
in Section 102.8 of the E&S/PCSM Regulations, 25 Pa. Code § 102.8, part of the
Department’s general erosion and sediment control regulations. In this regard,
Section 78a.65(b)(8) provides: “An operator of a well site who [sic] is required to
obtain a permit under § 102.5(c) (relating to permit requirements) may develop a
written restoration plan containing drawings and a narrative that address the
requirements of paragraphs (1)-(7) to demonstrate compliance with § 102.8(n).”
25 Pa. Code § 78a.65(b)(8).
             In response, and in support of its cross-application, the Coalition
characterizes its claim in paragraph 66 as a challenge to the site restoration plan
                                          58
requirement in Section 78a.65(b) of the Unconventional Well Regulations on
vagueness grounds.      Specifically, the Coalition argues that the provision is
“unconstitutionally vague because it is not clear on the face of the regulation if the
restoration plan developed under 25 Pa. Code Ch. 102 and the Erosion and
Sedimentation Control General Permit . . . satisfies Section 78a.65(b).” (Coalition
Br. in Opp’n at 55.) In support, the Coalition cites the testimony of Scott Perry, the
Department’s Deputy Secretary for the Office of Oil and Gas Management
(Secretary Perry), from the preliminary injunction hearing.           On this subject,
Secretary Perry testified:
                    Q       If you turn to 6500 in the Pennsylvania
             Bulletin, it’s the subpart [Section 78a.65](b) in the top left
             column. It says, Restoration plan. Do you see that part?
                    A       Yes.
                    Q       So when you said this was a codification of
             existing law and policy, is this a different restoration plan
             that’s required under Clean Streams, Chapter 102 [(the
             E&S/PCSM Regulations)], and/or permitting?
                    A       I don’t believe so.
                    Q       You believe it’s the same restoration plan
             that’s required where? Where is it already required?
                    A       Under the erosion and sediment control
             permits.
                    Q       Okay. So restoration is not defined by
             Act 13, is it?
                    A       No, it is not, which is why we needed to add
             clarification in this rule.
                    Q       So restoration has been subject to the terms
             and conditions of permits when it’s over five acres?
                    A       Correct.
                    Q       And Act 13 addressed the small sites with the
             provisions that you mentioned about filling pits and
             removing equipment?

                                          59
                    A     I don’t know. It applies to both small and
             large sites.
                    Q     No, I understand. But if a site didn’t have to
             get a permit under 102 --
                    A     So --
                    Q     -- it still would have an obligation under
             Act 13?
                    A     Correct.
                    Q     Okay. And your understanding is that this
             restoration plan is the same as something that’s already
             required elsewhere?
                    A     That is my understanding.          I may be
             mistaken, but that’s my understanding.

(Mosites Suppl. Aff. Ex. 28, Hr’g Tr. 174:14-175:22.) In the Coalition’s view,
Secretary Perry’s testimony is equivocal on the question of whether the
Unconventional Well Regulations require a duplicative site restoration plan. This,
the Coalition contends, supports its vagueness challenge. The Coalition further
argues that Section 78a.65(b)(8), cited by the Agencies, does not clarify the fatal
ambiguity.
             There is a strong presumption that legislative enactments are
constitutional. For that reason, a constitution challenge can succeed only when the
challenger demonstrates that the law clearly, plainly, and palpably violates the
Pennsylvania Constitution. See London v. Zoning Bd. of Phila., 173 A.3d 847,
850-51 (Pa. Cmwlth. 2017).       The void-for-vagueness doctrine is grounded in
procedural due process protections. As explained by the Pennsylvania Supreme
Court:
             A law is void on its face if it is so vague that persons “of
             common intelligence must necessarily guess at its
             meaning and differ as to its application.” The void for
             vagueness doctrine incorporates the due process notions of
             fair notice or warning . . . . [I]n reviewing a void for
                                         60
             vagueness challenge, we must consider both the essential
             fairness of the law and the impracticability of drafting the
             legislation with greater specificity.
                    Although at first blush a law may appear vague on
             its face and those subject to it without fair notice, however,
             it may withstand a constitutional challenge if it has been
             narrowed by judicial interpretation, custom and usage . . . .

Fabio v. Civil Serv. Comm’n of Phila., 414 A.2d 82, 84-85 (Pa. 1980) (citations and
footnote omitted) (quoting Connally v. Gen. Constr. Co., 269 U.S. 385, 391 (1926)).
             To better understand the Coalition’s claim, we begin with the
E&S/PCSM Regulations (25 Pa. Code Ch. 102), promulgated, at least in part, under
The Clean Streams Law. The E&S/PCSM Regulations impose certain obligations
on those that conduct earth disturbance activities to mitigate the impact of those
activities on the waters of the Commonwealth through the use of BMPs to control
erosion, sedimentation, and post-construction stormwater runoff. 25 Pa. Code
§ 102.2(a). Section 102.4 of the E&S/PCSM Regulations sets forth the requirements
governing E&S controls. Id. § 102.4. Under certain circumstances, the E&S/PCSM
Regulations require the person that proposes earth disturbance activities to prepare
and implement an E&S plan, which is “[a] site-specific plan consisting of both
drawings and a narrative that identifies BMPs to minimize accelerated erosion and
sedimentation before, during and after earth disturbance activities.” Id. § 102.1
(definitions). Sections 102.5 through 102.7 of the E&S/PCSM Regulations set forth
permit requirements for earth disturbance activities. Id. §§ 102.5-.7. Under Section
102.5(c), an E&S permit is only required for proposed oil and gas activities “that
involve 5 acres (2 hectares) or more of earth disturbance over the life of the project.”
Id. § 102.5(c).
             Most    relevant    to   the    Coalition’s   vagueness     challenge    is
Section 102.8 of the E&S/PCSM Regulations, which sets forth the requirements for

                                            61
PCSM planning and design. Id. § 102.8. Section 102.8 generally requires those that
engage in permitted earth disturbance activities under the E&S/PCSM Regulations
to develop and implement a PCSM plan with respect to those activities. A PCSM
plan is a “[a] site-specific plan consisting of both drawings and a narrative that
identifies BMPs to manage changes in stormwater runoff volume, rate and water
quality after earth disturbance activities have ended and the project site is
permanently stabilized.” Id. § 102.1 (definitions). Under Section 102.8(f), all
PCSM plans must meet certain minimum requirements.                        Id. § 102.8(f).
Section 102.8(g) requires some PCSM plans to include additional information,
relating to pre-development and post-development stormwater analysis of the site.
Id. § 102.8(g). “[R]egulated activities that require site restoration or reclamation,
and small earth disturbance activities identified in subsection (n),” however, need
not supply this additional information. Id. (emphasis added). Instead, such activities
are subject to Section 102.8(n), which provides, in relevant part:
             The portion of a site reclamation or restoration plan that
             identifies PCSM BMPs to manage stormwater from oil
             and gas activities . . . that require compliance with this
             chapter, may be used to satisfy the requirements of this
             section if the PCSM, reclamation or restoration plan meets
             the requirements of subsections (b), (c), (e), (f), (h), (i) and
             (l) and, when applicable, subsection (m).

Id. § 102.8(n) (emphasis added).
             The Coalition’s vagueness challenge appears to be born out of concern
that an unconventional well owner and operator with an E&S permit for the well site
under the E&S/PCSM Regulations would have to submit a PCSM plan in
compliance with Section 102.8 of the E&S/PCSM Regulations as well as, or in
addition to, a restoration plan in compliance with Section 78a.65(b) of the
Unconventional Well Regulations—hence, duplicative plans.                Sections 102(f)

                                           62
and (n) of the E&S/PCSM Regulations, however, recognize that there may be
regulated activities that separately require preparation of site restoration or
reclamation plans. In that situation, the site restoration or reclamation plan specially
required for that regulated activity may be used to satisfy the requirements of a
PCSM plan under Section 102.8(n) of the E&S/PCSM Regulations, so long as the
site restoration or reclamation plan meets the requirements of certain subsections of
Section 102.8. Section 78a.65(b)(8) of the Unconventional Well Regulations is
harmonious with this reading of Section 102.8 of the E&S/PCSM Regulations.
             Read together, then, Section 102.8 of the E&S/PCSM Regulations,
particularly subsections (g) and (n), and Section 78a.65(b)(8) of the Unconventional
Well Regulations expressly address the circumstance where a well owner or operator
may be required to prepare both a PCSM plan and a restoration plan and how it can
prepare a single plan that complies with Section 78a.65 of the Unconventional Well
Regulations and the E&S/PCSM Regulations. As the Coalition has not convinced
us that there is any facial ambiguity in this scheme, we will grant the Agencies’
application for summary relief with respect to the Coalition’s vagueness challenge
and deny the Coalition’s cross-application with respect to that claim.
                            3. Authority—Subsection (d)
             Section 78a.65(d) of the Unconventional Well Regulations, 25 Pa.
Code § 78a.65(d), titled “[a]reas not restored,” is directed to disturbed areas of the
well site that are not included in the site restoration plan required under
subsection (b), as well as “other remaining impervious surfaces.” The Coalition
argues that this provision is contrary to law and, therefore, must be stricken. See
Slippery Rock, 983 A.2d at 1241.
             The Coalition characterizes Section 102.8(n) of the E&S/PCSM
Regulations as an “exemption” for oil and gas well site restoration plans from the
                                          63
more onerous PCSM plan requirements set forth in Section 102.8(g). It argues that
Section 78a.65(d) of the Unconventional Well Regulations improperly limits, or
eliminates entirely, this exemption for oil and gas activities, giving rise to a conflict.
Section 78a.65(d) provides:
             Disturbed areas associated with well sites that are not
             included in a restoration plan, and other remaining
             impervious surfaces, must comply with all requirements in
             [Title 25,] Chapter 102 [of the Pennsylvania Code]
             (relating to erosion and sediment control). The PCSM
             plan provisions in [25 Pa. Code] § 102.8(n) apply only to
             the portions of the restoration plan that provide for
             restoration of disturbed areas to meadow in good condition
             or better or otherwise incorporate ABACT or
             nondischarge PCSM BMPs.

25 Pa. Code § 78a.65(d). The Coalition further contends that the first sentence of
the regulation “defies all comprehension” and is “meaningless,” because all
disturbed areas associated with a well site are included in well site restoration plans.
(Coalition Br. in Supp. at 26.) The Coalition also contends that since 2012, the
Department has required the oil and gas industry to comply with the Section 102.8(g)
requirements as part of the E&S permit process, in violation of the Section 102.8(n)
exemption.
             The Coalition also takes aim at the second sentence of
Section 78a.65(d) of the Unconventional Well Regulations, arguing that the
language improperly limits the scope of the Section 102.8(n) exemption to site
restoration post-plugging by referencing the “meadow in good condition or better”
standard.    The Coalition contends that Section 102.8(n) of the E&S/PCSM
Regulations is written to apply to all phases of oil and gas well site restoration, not
just post-plugging.      Finally, the Coalition contends that Section 78a.65(d)
improperly imposes restoration requirements on well sites that are exempt from the

                                           64
permitting requirements under the E&S/PCSM Regulations due to their size (i.e.,
less than 5 acres).
             In response, and in support of their cross-application, the Agencies
again emphasize that their authority to promulgate regulations directed to oil and gas
well restoration exists under both Act 13 and The Clean Streams Law. The Agencies
disagree with the Coalition’s claim that Section 78a.65(d) of the Unconventional
Well Regulations conflicts with The Clean Streams Law or even the E&S/PCSM
Regulations. Rather, the Agencies argue that Section 78a.65(d) recognizes that,
unlike traditional development, site restoration for unconventional well operations
is oftentimes incremental, owing to the varying stages of site development—i.e.,
drilling, production, plugging. The Agencies claim that the site restoration plan
required in Section 78a.65(b) addresses only post-drilling restoration—i.e.,
restoration of areas not necessary for production. Section 78a.65(d), then, addresses
only disturbed areas that remain on the well site after post-drilling restoration—i.e.,
those areas necessary for production.
             With respect to the portion of Section 78a.65(d) of the Unconventional
Well Regulations that requires post-drilling restoration of disturbed areas to
“meadow in good condition or better,” the Agencies argue that “meadow in good
condition” is a stormwater performance standard also found in the E&S/PCSM
Regulations, specifically Section 102.8(g) of the E&S/PCSM Regulations.
Accordingly, Section 78a.65(d) appropriately, in the Agencies’ view, requires well
owners and operators to achieve the same restoration standard required by the
E&S/PCSM Regulations, while also exempting, under Section 102.8(n) of the
E&S/PCSM Regulations, well owners and operators from having to include in their




                                          65
Section 78a.65(b) restoration plans the calculations and analyses required under
Section 102.8(g).
                 Alternatively, assuming there is a conflict between Section 78a.65(d)
of the Unconventional Well Regulations and Section 102.8(n) of the E&S/PCSM
Regulations, citing portions of the Statutory Construction Act of 1972,41 the
Agencies contend that the special provision regulating PCSM for unconventional oil
and gas well development, Section 78a.65(d), must control over the more general
provision, Section 102.8, regulating PCSM generally. See 1 Pa. C.S. § 1933.42
Alternatively, as Section 78a.65(d) is the more recent provision, the Agencies
contend it should control over Section 102.8, originally promulgated in August 2010.
                 In reply to the Agencies’ statutory construction argument, the Coalition
contends that the Agencies fail to recognize that Section 78a.65(d) of the
Unconventional Well Regulations conflicts with both Section 102.8(n) of the
E&S/PCSM Regulations and Section 3216(e) of Act 13, which, according to the
Coalition, “requires all restoration activities to be undertaken in accordance with
[T]he Clean Streams Law.” (Coalition Br. in Opp’n at 50.) Relying on this provision
of Act 13, the Coalition presses its argument that The Clean Streams Law includes

       41
          See also Saturday Family LP v. Cmwlth., 148 A.3d 931, 935 (Pa.
Cmwlth. 2016) (indicating that rules of statutory construction apply to regulations in Pennsylvania
Code).
       42
            Section 1933 of the Statutory Construction Act of 1972 provides:
               Whenever a general provision in a statute shall be in conflict with a special
       provision in the same or another statute, the two shall be construed, if possible, so
       that effect may be given to both. If the conflict between the two provisions is
       irreconcilable, the special Provisions shall prevail and shall be construed as an
       exception to the general provision, unless the general provision shall be enacted
       later and it shall be the manifest intention of the General Assembly that such general
       provision shall prevail.


                                                66
the exemption found in Section 102.8(n) of the E&S/PCSM Regulations, and the
Agencies have no authority to change or alter that exemption.
             On the question of the authority to promulgate Section 78a.65(d) of the
Unconventional Well Regulations, as noted above, we have no difficulty concluding
that the EQB possesses the statutory authority to promulgate regulations to
implement the site restoration requirements of Section 3216 of Act 13. With respect
to the Coalition’s conflict claim, the Agencies have the better argument.
             A central pillar of the Coalition’s conflict argument is that Act 13 is the
only source authority for the Unconventional Well Regulations. As we held above,
this premise is incorrect. The Agencies promulgated the Unconventional Well
Regulations as a means to regulate a particular method of natural gas extraction, not
to implement a particular statute. The Unconventional Well Regulations represent
the Agencies’ efforts to apply numerous statutes within their purview, including,
inter alia, The Clean Streams Law and Act 13. With respect to well site restoration
in particular, Section 3216(a) of Act 13 mandates well site restoration.
Section 3216(e) of Act 13 requires: “Restoration activities required by this chapter
or in regulations promulgated under this chapter shall also comply with all applicable
provisions of The Clean Streams Law.” (Emphasis added.) The Coalition fails to
cite any provision of The Clean Streams Law that conflicts with Section 78a.65(d)
of the Unconventional Well Regulations.
             As the Coalition points out in its briefs, this Court preliminarily
enjoined the Department from enforcing Section 78a.65(d) of the Unconventional
Well Regulations, holding that the Coalition had raised a substantial legal question
as to whether Section 78a.65(d) abrogates any requirements or exemptions in The
Clean Streams Law. MSC I, slip op. at 38. In MSC II, however, the Pennsylvania


                                          67
Supreme Court reversed, specifically rejecting this Court’s concerns about a
conflict:
                    Unlike with some of the prior counts, the
            Commonwealth Court’s grant of partial interim relief as to
            Count V was not based on any identified deficiency in the
            Agencies’ statutory authorization to promulgate the rule in
            question. Rather, the court discerned that a potential
            conflict existed between Section 78a.65(d) and either
            [T]he Clean Streams Law or Section 102.8(n)’s limited
            exemption from compliance with Section 102.8(g)[ of the
            Unconventional        Well      Regulations]’     additional
            requirements for a PCSM [plan] developed pursuant to
            [T]he Clean Streams Law.
                    As we read the two regulatory provisions, it does
            not appear that a conflict exists. Section 78a.65(d) [of the
            Unconventional Well Regulations] on its face, only
            applies to impervious surfaces and disturbed areas which
            are not included in a site restoration plan, whereas the
            exemption reflected in Section 102.8(n) applies to a
            certain portion of a site restoration plan. Additionally, no
            Clean Streams Law provision has been identified that may
            be in conflict with Section 78a.65(d). At most, there may
            be an incongruity between two regulations—
            Sections 102.8(n) and 78a.65(d)—but only in the sense
            that the latter narrows the scope of circumstances in which
            the former applies. This in itself would be insufficient to
            show that Section 78a.65(d) is in conflict with (or
            unauthorized by) a legislative enactment.
                    Even if we assume, for decisional purposes, that an
            irreconcilable conflict exists between the two regulations,
            it is clear that Section 78a.65(d) [of the Unconventional
            Well Regulations] must prevail. As the Agencies point
            out, Section 102.8(n) [of the E&S/PCSM Regulations]
            applies generally to a number of regulated activities that
            require site restoration, whereas Section 78a.65(d) applies
            specifically to unconventional gas well sites. Further,
            Section 78a.65(d) was enacted later in time than
            Section 102.8(n).          Under these circumstances,
            Section 78a.65(d), being more specific, takes precedence
            over Section 102.8(n).

                                        68
MSC II, 185 A.3d at 1006 (emphasis in original).
             Although we recognize that the Pennsylvania Supreme Court issued its
decision in MSC II in the context of ruling on an appeal from the entry of a
preliminary injunction, we cannot ignore its analysis and disposition of the
Coalition’s conflict claim. Adopting the Supreme Court’s reasoning in MSC II, we
hold that the Coalition cannot prevail on its conflict claim. We, therefore, will grant
the Agencies’ application for summary relief with respect to the Coalition’s
challenge in Count V of the Petition to the authority of the Agencies to promulgate
Section 78a.65(d) of the Unconventional Well Regulations on the basis of a conflict.
As a consequence, we will deny the Coalition’s application with respect to that same
challenge.
                          4. Compliance with Procedures
             As noted above, the Coalition seeks a declaration that Section 78a.65 of
the Unconventional Well Regulations is unlawful under the second Tire Jockey
prong because the Agencies promulgated it without first complying with the
Regulatory Review Act. It also alleges that subsection (b) of the well site restoration
regulation is unlawful under the Commonwealth Documents Law. The parties have
filed cross-applications for summary relief on these challenges.
             Section 5(a)(4) of the Regulatory Review Act, 71 P.S. § 745.5(a)(4),
requires the agency promulgating the regulations to submit to the Legislative
Reference Bureau a regulatory analysis form, or RAF, which sets forth, inter alia,
“[e]stimates of the direct and indirect costs to the Commonwealth, to its political
subdivisions and to the private sector.” In determining whether the proposed
regulation is in the public interest, the IRRC must consider, inter alia, the
“[e]conomic or fiscal impacts of the regulation, which include . . . [d]irect and
indirect costs to the Commonwealth, to its political subdivisions and to the private
                                          69
sector.” Section 5.2(b)(1)(i) of the Regulatory Review Act, added by the Act of
December 6, 2002, P.L. 1227, 71 P.S. § 745.5b(b)(1)(i).43
               The Coalition argues that the Agencies did not provide the required
estimate in the RAF for the cost of complying with the site restoration regulation.
The Agencies, however, contend that the RAF does, indeed, address the cost of
compliance. The Agencies are correct. The RAF provides estimates for the cost of
compliance that the Department received from unconventional well operators, which
ranged from $200,000 to $300,000 per well pad. (Mosites Suppl. Aff., Ex. G at 100.)
The Department, however, rejected those estimates:
               The Department does not agree with these cost estimates.
               The restoration requirements in this section are not new
               and do not impose a new cost on the regulated community
               as explained above . . . .
               This section is intended to provide clarity for
               implementing existing requirements from both Act 13 and
               [the E&S/PCSM Regulations]. To the extent that an
               operator would incur the costs listed above, they would
               incur those costs regardless of the status of
               Section 78a.65 [of the Unconventional Well Regulations]
               because they are costs associated with complying with
               Act 13 and [the E&S/PCSM Regulations].

       43
          In its brief in support, the Coalition also cites the Executive Order promulgated through
the Office of the Governor in support of its Regulatory Review Act challenge. See 4 Pa. Code
§ 1.374. Whether an executive order has the force and effect of law depends on the type of
executive order. An executive order intended only to communicate with subordinate officials is
nonjusticiable, whereas an executive order that purports to implement a statute can be enforced in
a court of law. Cutler v. State Civil Serv. Comm’n, 924 A.2d 706, 712 (Pa. Cmwlth.) (discussing
Shapp v. Butera, 348 A.2d 910 (Pa. Cmwlth. 1975)), appeal denied, 940 A.2d 366 (Pa. 2007). The
Coalition does not address this distinction in its brief in support. Nonetheless, the Executive Order
also provides: “This subchapter is intended only to improve the internal management of executive
agencies and is not intended to create a right or benefit, substantive or procedural, enforceable at
law by a party against the Commonwealth, its agencies, its officers or any person.” 4 Pa. Code
§ 1.380(b). Accordingly, the Coalition may not rely on the Executive Order to establish any of the
Coalition’s claims in this matter.

                                                70
            The total new cost of this provision is $0.

(RAF at 101-01 (emphasis in original).)
            The Coalition obviously disagrees with the Department’s analysis of
compliance cost in the RAF. That disagreement alone, however, is not a valid basis
to set aside a regulation under the second Tire Jockey standard. Disagreement with
a cost estimate is, frankly, not the same as the absence of a cost estimate. Any
disagreements with an agency’s cost estimate should be sorted out by the IRRC,
which, as noted above, is compelled by the Regulatory Review Act to consider the
fiscal impact of a proposed regulation. Here, the record shows that the RAF included
for the IRRC’s consideration both the industry’s estimated cost of compliance and
the Department’s estimate. The RAF, therefore, complied with Section 5(a)(4) of
the Regulatory Review Act.
            In its Petition, the Coalition contends that the well site restoration
regulation also violates the Commonwealth Documents Law by enlarging the
original purpose of the proposed regulation published for public comment in two
ways: (1) by adding a new and duplicative restoration plan requirement, and (2) by
eliminating an exemption from post-construction requirements under The Clean
Streams Law. (Petition ¶ 71(a)-(b).) The Agencies argue that the changes between
the proposed and final rulemaking did not alter the original purpose of the
rulemaking. Accordingly, the final rulemaking did not violate the Commonwealth
Documents Law. In response, and in support of its cross-application, the Coalition,
focusing on Section 78a.65(b) of the Unconventional Well Regulations, argues that
because the final rulemaking requires submission of a “separate and distinct”
restoration plan from that required by Act 13 or The Clean Streams Law—a
requirement omitted from the proposed rulemaking—the Agencies deprived the


                                          71
public, legislative committees, and the IRRC of the opportunity to comment and thus
violated the Commonwealth Documents Law. (Coalition Br. in Opp’n at 54-55.)
             Generally, before an agency may promulgate a regulation, it must first
give the public notice of the proposed rulemaking and an opportunity to provide
written comments to the proposed rulemaking. Section 201 of the Commonwealth
Documents Law, 45 P.S. § 1201. The promulgating agency must review and
consider any written comments that it receives. Section 202 of the Commonwealth
Documents Law, id. § 1202. Thereafter, the agency may proceed to adopt the
regulation in final form. The final form regulation “may contain such modifications
to the proposed text . . . as do not enlarge its original purpose, but modifications
which enlarge the original purpose of a proposal . . . shall be republished thereunder
prior to final adoption.” Id.
             This Court analyzed compliance with the original purpose requirement
in Community Services Management Corporation v. Department of Public Welfare,
482 A.2d 1192 (Pa. Cmwlth. 1984). On appeal from the denial of a license to operate
partial hospitalization programs, the petitioner argued that a regulation requiring
accreditation by the Joint Commission on Accreditation of Hospitals (JCAH)
violated Section 202 of the Commonwealth Documents Law, because the
accreditation requirement was not within the proposed form regulation when
published for public comment. We rejected the petitioner’s challenge, opining:
                    The 8300 series regulations as proposed and
             adopted were intended to apply to all partial
             hospitalization facilities providing care and treatment for
             the mentally ill or emotionally disturbed. The regulations
             detail mandatory requirements regarding a wide number
             of areas including, but not limited to, adequate staffing,
             policies and procedures for patient care, and records
             keeping. Inasmuch as licensure or certification has been
             explicitly conditioned upon compliance with the
                                         72
            regulations, it is apparent that the purpose of the
            regulations is to establish standards to be met by those
            facilities and programs subject to the Department [of
            Public Welfare’s (DPW)] authority. The petitioner has no
            vested right to receive funds from the [DPW], which may
            exercise its prerogative to condition receipt of the limited
            funds at its disposal. We believe, therefore, that the
            incorporation of further substantive requirements does not
            alter the [DPW’s] intentions to ensure that it receives the
            services for which it pays. The insertion of the JCAH
            accreditation requirement does not serve, therefore, to
            “enlarge the purpose” of the regulations, which,
            accordingly, we must hold are valid and enforceable.

Cmty. Servs. Mgmt. Corp., 482 A.2d at 1194 (citation omitted).
            The Agencies published public notice of their intent to amend the
existing oil and gas well regulations to address the passage of Act 13 on
December 14, 2013. 43 Pa. B. 7377 (Dec. 14, 2013). The notice contained the
following general description of the proposed rulemaking:
                   The proposed rulemaking would update existing
            requirements regarding containment of regulated
            substances, waste disposal, site restoration and reporting
            releases. The proposed rulemaking would establish new
            planning, notice, construction, operation, reporting and
            monitoring standards for surface activities associated with
            the development of oil and gas wells. This includes
            requirements for freshwater impoundments, centralized
            impoundments, containment systems and practices for
            unconventional wells, wastewater processing, borrow pits,
            gathering lines, horizontal directional drilling, temporary
            pipelines and road-spreading of brine. The proposed
            rulemaking would also add new requirements for
            addressing impacts to public resources, identifying and
            monitoring orphaned and abandoned wells during
            hydraulic fracturing activities, and water management
            planning. These additional requirements will provide
            increased protection of public health, safety and the
            environment.


                                        73
Id. (emphasis added.) The notice further provided that the proposed amendments to
the existing oil and gas regulations included “new requirements for,” inter alia, “site
restoration.” Id. With respect to the proposed site restoration regulation specifically,
the notice provided: “The proposed amendments to this section would clarify the
well site restoration requirements, including when restoration is required if there are
multiple wells drilled on a single well site and what constitutes a restoration after
drilling.”   Id. at 7380 (emphasis added).        With respect to post-drilling site
restoration, the proposed regulation requires site restoration consistent with the
PCSM plan or site restoration plan consistent with Section 102.8 of the E&S/PCSM
Regulations. Id. at 7403.
             It is undisputed that Section 78a.65(b), the final site restoration
regulation in the Unconventional Well Regulations, explicitly requires the
preparation of a post-drilling site restoration plan by well owners or operators. This
explicit requirement was not in the proposed regulations. Nonetheless, as noted
above, one of the original purposes of the proposed regulations was to address
post-drilling well site restoration. The proposed regulation, like the final regulation,
expressly references site restoration consistent with any site restoration and PCSM
plans. That the new regulation goes further and expressly requires a site restoration
plan—i.e., a plan, as noted above, that can also be used to satisfy the PCSM plan
requirements under Section 102.8(n) of the E&S/PCSM Regulations—does not
enlarge the original purpose of the proposed regulation in derogation of
Section 202 of the Commonwealth Documents Law. See Cmty. Servs. Mgmt. Corp.,
482 A.2d at 1194; see also Brocal Corp. v. Dep’t of Transp., 528 A.2d 114, 118
(Pa. 1987) (“Purpose refers to the reason for enacting legislation, not the particular




                                          74
course or scheme chosen to achieve that end.”) (opinion announcing the judgment
of the court).44
              For these reasons, we will grant the Agencies’ application for summary
relief with respect to Count V on the Coalition’s challenge based on the second Tire
Jockey prong—i.e., that the Agencies promulgated the site restoration regulation in
violation of the Regulatory Review Act and the Commonwealth Documents Law.
Accordingly, we will deny the Coalition’s cross-application with respect to that
challenge.
                                  5. Reasonableness
              The Coalition contends that the entire site restoration regulation must
be set aside as unreasonable under the third Tire Jockey standard. Its reasonableness
challenge, however, is grounded on the same arguments that undergird its lack of
authority/conflict challenges, which we resolved above against the Coalition. We
will not engage in a duplicative analysis of these same arguments simply because
the Coalition reasserts them under the third Tire Jockey standard.
              The Coalition also contends that the site restoration regulation is
“strikingly” unreasonable based on assertions by the Department that the new
regulation merely restates already existing site restoration obligations—i.e., that the
new regulation has no impact. (Coalition Br. in Supp. at 41.) In the Coalition’s
view, “no agency should be allowed to promulgate complex and confusing
regulations that it insists have no practical or legal impact on the rights or obligations
of the regulated entity.” (Id. at 41-42.) The Coalition, however, cites no authority
in support of this specific contention.

       44
          Justice Hutchinson authored the Opinion Announcing the Judgment of the Court, in
which Justices Flaherty and Zappala joined. Chief Justice Nix concurred, without writing a
separate opinion.

                                           75
               In response, the Agencies argue that summary relief on the Coalition’s
reasonableness challenge is not appropriate because the claim relies on “disputed
facts.” (Agencies’ Br. in Supp. of Resp. to Pet’r’s Appl. at 67.) The Agencies,
however, do not identify those disputed facts in their brief in opposition.
               As noted above, where legislative rules are adopted within the agency’s
granted power and issued pursuant to proper procedure, they enjoy a presumption of
reasonableness. Pottstown, 712 A.2d at 743. Whether the Department believes the
site restoration regulation imposes new obligations on the unconventional well
industry or merely restates/clarifies existing obligations does not appear to us to be
a dispositive question on the issue of the reasonableness of the regulation. Instead,
as the Agencies point out in their brief in opposition, we must consider “whether the
practical application of the regulation is consistent with the express goals of the
statute delegating the authority to create the legislative regulation and whether there
was factual support or a foundation for the adoption of the regulation.” Pa. Dep’t of
Health v. N. Hills Passavant Hosp., 674 A.2d 1141, 1148 (Pa. Cmwlth.) (citation
omitted), appeal denied, 686 A.2d 1314 (Pa. 1996). Because the Coalition does not
offer anything to aid the Court in conducting this inquiry, we will deny the
Coalition’s request for summary relief on its reasonableness challenge to the site
restoration regulation.
               E.    Spill Remediation (Count VI)—Cross-Applications
               The     spill   remediation     regulation,    Section    78a.66(c) of   the
Unconventional Well Regulations, 25 Pa. Code § 78a.66(c), requires well operators
to remediate areas on or adjacent to a well site or access road polluted by spills or
releases and establishes remediation standards and reporting requirements.45 In

      45
           Section 78a.66(c) of the Unconventional Well Regulations provides:


                                               76
        (c) Remediating releases. Remediation of an area polluted by a spill or
release is required. The operator or other responsible party shall remediate a release
in accordance with the following:
               (1) Spills or releases to the ground of less than 42 gallons at a well
       site that do not pollute or threaten to pollute waters of the Commonwealth
       may be remediated by removing the soil visibly impacted by the spill or
       release and properly managing the impacted soil in accordance with the
       Department’s waste management regulations. The operator or responsible
       party shall notify the Department of its intent to remediate a spill or release
       in accordance with this paragraph at the time the report of the spill or release
       is made.
               (2) For spills or releases to the ground of greater than or equal
       to 42 gallons or that pollute or threaten to pollute waters of the
       Commonwealth, the operator or other responsible person must demonstrate
       attainment of one or more of the standards established by Act 2 and
       [Title 25,] Chapter 250 (relating to administration of Land Recycling
       Program) [of the Pennsylvania Code] in the following manner:
                       (i) Within 15 business days of the spill or release, the
               operator or other responsible party shall provide an initial written
               report that includes, to the extent that the information is available,
               the following:
                               (A) The regulated substance involved.
                               (B) The location where the spill or release occurred.
                               (C) The environmental media affected.
                              (D) Pollution or threatened pollution of water
                       supplies.
                               (E) Impacts to buildings or utilities.
                             (F) Interim remedial actions planned, initiated or
                       completed.
                               (G) A summary of the actions the operator or other
                       responsible party intends to take at the site to address the
                       spill or release such as a schedule for site characterization,
                       to the extent known, and the anticipated time frames within
                       which it expects to take those actions.
                      (ii) After the initial report, any new pollution or other
               impacts identified or discovered during interim remedial actions or


                                         77
paragraph 76 of its Petition, the Coalition challenges the regulation under the first
Tire Jockey standard, claiming that the Agencies have no authority to require
unconventional well owners and operators to follow the remediation processes set
forth in the Land Recycling and Environmental Remediation Standards Act,
commonly referred to as Act 2. The Coalition also contends that the regulation is an
unconstitutional special law under Article III, Section 32 of the Pennsylvania


                   site characterization shall also be reported in writing to the
                   Department within 15 business days of their discovery.
                           (iii) Within 180 calendar days of the spill or release, the
                   operator or other responsible party shall perform a site
                   characterization to determine the extent and magnitude of the
                   pollution and submit a site characterization report to the appropriate
                   Department regional office describing the findings. The time to
                   submit the site characterization report may be extended by the
                   Department. The report must include a description of any interim
                   remedial actions taken.
                          (iv) The report under subparagraph (iii) may be considered
                   to be a final remedial action completion report if the interim
                   remedial actions meet all of the requirements of an Act 2 cleanup
                   standard.
                           (v) If the site characterization indicates that the interim
                   remedial actions taken did not adequately remediate the spill or
                   release, the operator or other responsible party shall develop and
                   submit a remedial action plan to the appropriate Department
                   regional office for approval. The plan is due within 45 calendar days
                   of submission of the site characterization to the Department.
                   Remedial action plans must contain the elements outlined in [25 Pa.
                   Code] § 245.311(a) (relating to remedial action plan), as well as a
                   schedule for the submission of remedial action progress reports.
                          (vi) Within 45 days after the selected remediation standard
                   has been attained, the operator or other responsible party shall
                   submit a remedial action completion report to the appropriate
                   Department regional office for approval.          Remedial action
                   completion reports shall contain the elements outlined in [25 Pa.
                   Code] § 245.313(b) (relating to remedial action completion report).

                                            78
Constitution. Under the second Tire Jockey standard, the Coalition argues that the
Agencies violated the Regulatory Review Act by failing to include cost of
compliance estimates in the RAF.        Under the third Tire Jockey standard, the
Coalition argues that the regulation is unreasonable because it imposes unique
remediation obligations on the oil and gas industry without justification, essentially
recasting its constitutional claim as a reasonableness challenge.
             The Coalition seeks summary relief with respect to all of its claims in
Count VI. The Agencies seek summary relief with respect to the Coalition’s
challenges under the first (lack of authority) and second (proper procedures) Tire
Jockey standards. Notwithstanding the parties’ shared desire that this Court rule
now on the validity of the spill remediation regulation, we exercise our discretion
and decline to do so pre-enforcement under the Declaratory Judgments Act. Cf.
EQT I, 130 A.3d at 759; Bayada Nurses, 8 A.3d at 875-76; Arsenal Coal, 477 A.2d
at 1338-40. The Arsenal Coal line of cases, which recognizes an exception to our
general rule disfavoring pre-enforcement judicial intervention, requires some
immediate obligation or threat posed by the challenged agency action. Here, absent
a regulated spill, no immediate obligation flows to the industry to comply with the
spill remediation regulation and thus no current hardship is evident. Moreover,
unlike the facts in EQT I, where the petitioner seeking pre-enforcement review was
operating under an immediate threat by the Department of a multi-million dollar
penalty assessment, beyond the mere existence of the spill remediation regulation,
EQT I, 130 A.3d at 759, we do not perceive any current threat to the industry that
would justify pre-enforcement intervention.
             For these reasons, we will deny the cross-applications for summary
relief on ripeness and exhaustion of administrative remedies grounds.


                                         79
             F.     Waste Reporting (Count VII)—Agencies’ Application
                  The   waste   reporting    regulation, Section       78a.121(b) of   the
Unconventional Well Regulations, 25 Pa. Code § 78a.121(b), requires each operator
of an unconventional well to include within its monthly production and status report
for each well
                  information on the amount and type of waste produced and
                  the method of waste disposal or reuse, including the
                  specific facility or well site where the waste was managed.
                  Waste information submitted to the Department in
                  accordance with this subsection is deemed to satisfy the
                  residual waste biennial reporting requirements of [25 Pa.
                  Code] § 287.52 (relating to biennial report).

In Count VII of the Petition, the Coalition articulates three separate legal challenges
to this regulation. (Petition ¶ 80(a)-(c).) First, the Coalition argues that imposing a
monthly reporting requirement for waste conflicts with the Unconventional Well
Report Act (Report Act),46 which requires operators of unconventional wells to file
with the Department monthly reports “specifying the amount of production on the
most well-specific basis available” but does not mention waste reporting.
Section 3(a) of the Report Act, 58 P.S. § 1003(a). Next, the Coalition contends that
the regulation conflicts with the residual waste reporting requirement under
Section 287.52 of the Residual Waste Management Regulations, which requires
only a biennial report of waste production. Third, the Coalition challenges the
reasonableness of the requirement, contending that it “imposes excessive costs with
no discernable benefit” and imposes reporting requirements on the oil and gas
industry “that are stricter than those for any other industry in the Commonwealth.”
(Petition ¶ 80(b).)



      46
           Act of October 22, 2014, P.L. 2853, 58 P.S. §§ 1001-1003.

                                               80
                The Agencies seek summary relief on only the Coalition’s claims that
the waste reporting regulation conflicts with the Report Act and the reporting
requirement in the Residual Waste Management Regulations. These challenges go
to the authority of the Agencies to promulgate the regulation. As a general principle,
the Department has the authority to require those that, inter alia, use or dispose of
solid waste to submit reports of their activities to the Department. In this regard,
Section 608(2) of the SWMA, 35 P.S. § 6018.608(2), provides:
                The [D]epartment and its agents and employees shall:
                      ....
                      (2) Require any person or municipality engaged
                in the storage, transportation, processing, treatment,
                beneficial use or disposal of any solid waste to establish
                and maintain such records and make such reports and
                furnish such information as the [D]epartment may
                prescribe.

(Emphasis added.) Section 287.52 of the Residual Waste Management Regulations,
promulgated under the authority, inter alia, of the SWMA, requires residual waste
generators to file biennial reports with the Department (by March 1 of each
odd-numbered year), detailing, inter alia, the amount and type of residual waste
generated and method of disposal. The Department last amended the Residual
Waste Management Regulations in 2001. See 31 Pa. B. 235 (Jan. 13, 2001).
                In applying for summary relief, the Agencies first contend that the
waste reporting regulation, which requires unconventional well operators to include
waste reporting in their monthly production reports, is authorized by
Section 608(2) of the SWMA and Section 3258(a) of Act 13, 58 Pa. C.S. § 3258(a).47


      47
           Section 3258(a) of Act 13 provides:


                                                 81
In response, the Coalition acknowledges that Section 608(2) of the SWMA
authorizes the Department to require waste reporting as it may prescribe without
“any limiting principle in the language itself.” (Coalition Br. in Opp’n at 64.)
Nonetheless, the Coalition notes that the statute does not expressly authorize the
Department to require monthly reporting and should not be read to authorize the
Department to impose a heightened reporting obligation on a particular industry.
Section 3258(a) of Act 13, the Coalition argues, provides only for inspection,
sampling, and examination to determine compliance with Act 13. It does not
authorize the Department to require the creation of records or reports.
             While the Agencies’ reliance on Section 3258(a) of Act 13 as source
authority to promulgate the waste reporting regulation is unavailing for the reasons
advanced by the Coalition and as supported by the plain and unambiguous text of
the statute, the Agencies’ citation to Section 608(2) of the SWMA as source
authority is persuasive. Without question, Section 608(2) of the SWMA grants the
Department broad authority to prescribe the nature and frequency of reporting
obligations for regulated waste handling activities. Like Section 287.52 of the
Residual Waste Management Regulations (relating to biennial report), the waste
reporting regulation in the Unconventional Well Regulations falls within the
Department’s granted power under Section 608(2) of the SWMA. The Coalition’s
argument that the regulation improperly targets the unconventional well industry
with heightened reporting obligations goes to the reasonableness of the regulation,

      The [D]epartment may make inspections, conduct tests or sampling or examine
      books, papers and records pertinent to a matter under investigation under this
      chapter to determine compliance with this chapter. For this purpose, the duly
      authorized agents and employees of the [D]epartment may at all reasonable times
      enter and examine any involved property, facility, operation or activity.


                                            82
not the authority of the Department to promulgate the rule. The merit of the
Coalition’s reasonableness challenge is not presently before the Court.
              This brings us to the Coalition’s conflict claim—that the waste
reporting regulation conflicts with (a) Section 287.52 of the Residual Waste
Management Regulations, and (b) the Report Act. The Agencies concede, as they
must, that the waste reporting regulation requires the unconventional well industry
to submit more frequent waste reports (monthly) than what is otherwise required
under Section 287.52 of the Residual Waste Management Regulations (biennially).
They argue, nonetheless, that the conflict, such as it is, is readily resolved by
application of statutory construction principles.              Section 78a.121(b) of the
Unconventional Well Regulations, as the later-enacted regulation and one
specifically addressed to unconventional well operations, prevails over the more
general and earlier-enacted Section 287.52. See MSC II, 185 A.3d at 1006. In
response, the Coalition essentially argues only that the regulation is unreasonable
and, thus, that the Department lacks authority to impose a greater waste reporting
obligation on the unconventional oil and gas industry.
              Consistent with the Pennsylvania Supreme Court’s guidance in MSC II,
any conflict between the waste reporting requirement in Section 78a.121(b) of the
Unconventional Well Regulations and the waste reporting requirement in
Section 287.52 of the Residual Waste Management Regulations does not render
Section 78a.121(b) invalid. Rather, Section 78a.121(b) prevails over the more
general provision.48 We thus reject this particular aspect of the Coalition’s conflict
challenge.

       48
          We note as well that the waste reporting regulation expressly provides that the monthly
reporting required under that section “is deemed to satisfy the residual waste biennial reporting


                                               83
              With respect to the Report Act, the Agencies argue that there is no
conflict between the Report Act’s mandate that unconventional well operators
provide monthly production reports and the waste reporting regulation’s mandate
that the operators include in those monthly reports information about the waste used,
produced, and disposed of at the well site. The Report Act does not address waste
reporting at all. In response, the Coalition contends that when the General Assembly
enacted the Report Act in 2014, it did so knowing that the regulation addressing
reporting for conventional and unconventional oil and gas development at that time
required production and waste reporting relating to natural gas extracted from the
Marcellus shale formation only every six months.49 By enacting a law that only
changed the production reporting requirement to a monthly, rather than semiannual,

requirements of [25 Pa. Code] § 287.52 (relating to biennial report),” defeating any claim by the
Coalition that the regulation imposes a duplicative reporting requirement. 25 Pa. Code
§ 78a.121(b).
       49
            As part of the Final Rulemaking, the EQB simultaneously promulgated the
Unconventional Well Regulations, challenged here, and amendments to Chapter 78 of the
Pennsylvania Code. 46 Pa. B. 6431 (Oct. 8, 2016). Before the Final Rulemaking, conventional
and unconventional well development were both regulated under Chapter 78. With respect to
reporting, at that time the relevant regulation provided:
               The well operator shall submit an annual production and status report for
       each permitted or registered well on an individual basis, on or before
       February 15 of each year. The operator of a well permitted to produce gas from
       the Marcellus shale formation shall submit a production and status report for
       each well on an individual basis, on or before February 15 and August 15 of each
       year. Production shall be reported for the preceding calendar year or in the case
       of a Marcellus shale well, for the preceding 6 months. When the production data
       is not available to the operator on a well basis, the operator shall report production
       on the most well-specific basis available. The annual production report must
       include information on the amount and type of waste produced and the method of
       waste disposal or reuse. Waste information submitted to the Department in
       accordance with this subsection is deemed to satisfy the residual waste biennial
       reporting requirements of [25 Pa. Code] § 287.52 (relating to biennial report).
25 Pa. Code § 78.121(a) (emphasis added) (amended Oct. 8, 2016).

                                                 84
requirement, the Coalition reasons that the General Assembly deliberately changed
only the production requirement in the Report Act from semiannual to monthly,
evidencing its legislative intent to maintain the 6-month reporting requirement for
waste.
             As noted above, the process of statutory construction is an exercise in
ascertaining the intent of the General Assembly. 1 Pa. C.S. § 1921(a). Where that
intent is not readily apparent from the text, we resort to certain tools to divine the
General Assembly’s intent and thus the meaning of ambiguous statutory language.
Id. § 1921(c). In support of its conflict argument with respect to the Report Act, the
Coalition advances and relies on one of those tools. That tool is a presumption that
when the General Assembly enacts a statute it is presumed to know the current state
of the law, including any judicial interpretations of the language used in the statute
in question. Applying this presumption, courts will assume that in subsequent
enactments, the General Assembly intended that the same construction be applied to
such language. See 1 Pa. C.S. § 1922(4); Cmwlth. v. McClintic, 909 A.2d 1241,
1251-52 (Pa. 2006) (citing Knox v. Bd. of Sch. Dirs. of Susquenita Sch. Dist.,
888 A.2d 640 (Pa. 2005)).
             The Coalition’s claim of a conflict between the Report Act and the
waste reporting regulation fails because the Report Act is not ambiguous on its face.
It addresses only production reporting, not waste reporting. We refuse to read this
straightforward statute dealing with the single subject of production reporting as a
tacit expression of intent by the General Assembly to bar the Department, by way of
subsequent regulation, from requiring unconventional well operators to also provide
waste reports on a monthly basis. This would be a tortured application of statutory




                                         85
construction principles.     Accordingly, we see no conflict between the waste
reporting regulation and the Report Act.
               For these reasons, we will grant the Agencies’ application for partial
summary relief with respect to the portion of Count VII of the Petition that
challenges the authority of the Agencies to promulgate the waste reporting
regulation under the first Tire Jockey standard.
                               V.    CONCLUSION
               In   sum, and     upon    thorough    consideration   of the parties’
cross-applications for summary relief, directed to claims set forth in
Counts II through VII of the Petition, we grant the cross-applications in part and
deny them in part.
               With respect to Count II (area of review), the Court will grant the
Agencies’ application for partial summary relief with respect to the Coalition’s claim
that the Agencies lack statutory authority to promulgate Sections 78a.52a(a), (b),
(c)(1)-(2), (4)-(6), (d), and (e) of the Unconventional Well Regulations.
Accordingly, we will deny the Coalition’s request that we declare those sections of
the Unconventional Well Regulations invalid under first Tire Jockey standard. We
will deny the Agencies’ application for partial summary relief directed to
Sections 78a.52a(c)(3) and 78a.73(c) and (d) of the Unconventional Well
Regulations.
               With respect to Count III (on-site processing regulation), the Court will
deny the Coalition’s application for summary relief and grant the Agencies’
cross-application. Accordingly, we will deny the Coalition’s request that we declare
Section 78a.58(f) of the Unconventional Well Regulations unlawful, void, and
unenforceable.


                                           86
             With respect to Count IV (well development and centralized
impoundments), the Court will grant the Agencies’ application for summary relief
with respect to the Coalition’s claim that the Agencies lack the statutory authority to
promulgate Sections 78a.59b (well development impoundments) and 78a.59c
(centralized impoundments) of the Unconventional Well Regulations. Accordingly,
we will deny the Coalition’s request that we declare those regulations invalid under
the first Tire Jockey standard. In all other respects, we will deny the Agencies’
application for summary relief.
             With respect to Count V (site restoration), the Court will grant the
Agencies’ application for summary relief with respect to the Coalition’s claim that
the Agencies lack the statutory authority to promulgate Section 78a.65(a)(1)(iv) of
the Unconventional Well Regulations, and we will deny the Coalition’s request that
we declare that section invalid under the first Tire Jockey standard. We will grant
the Coalition’s application for summary relief on the Coalition’s claim that the
Agencies lack the statutory authority to promulgate Section 78a.65(b)(1) of the
Unconventional Well Regulations.         Accordingly, we will declare void and
unenforceable Section 78a.65(b) to the extent that it requires post-drilling site
restoration within the statutory 9-month period to AOC. We will grant the Agencies’
application for summary relief with respect to the Coalition’s vagueness challenge
to Section 78a.65(b). Accordingly, we will deny the Coalition’s request that we
declare that provision void for vagueness.       We will also grant the Agencies’
application for summary relief on the Coalition’s claim that the Agencies lack the
statutory authority to promulgate Section 78a.65(d) of the Unconventional Well
Regulations due to a conflict with a statute or regulation. Accordingly, we will deny
the Coalition’s request that we declare that provision invalid under the first Tire


                                          87
Jockey standard due to a conflict with existing law. We will also grant the Agencies’
application for summary relief on the Coalition’s claim that the Agencies failed to
follow proper procedures in promulgating Section 78a.65 of the Unconventional
Well Regulations. Accordingly, the Coalition’s request that we declare that section
invalid under the third Tire Jockey standard will be denied. In all other respects, we
will deny the cross-applications.
             With respect to Count VI (spill remediation), we will deny the
cross-applications for summary relief on ripeness and exhaustion of administrative
remedies grounds.
             With respect to Count VII (waste reporting), the Court will grant the
Agencies’ application for summary relief with respect to the Coalition’s claim that
the Agencies lack the statutory authority to promulgate Section 78a.121(b) of the
Unconventional Well Regulations based on conflicts between that regulation and the
Report Act, on one hand, and the Section 287.52 of the Residual Waste Management
Regulation on the other hand. Accordingly, we will deny the Coalition’s request
that we declare those regulations invalid under the first Tire Jockey standard due to
these alleged conflicts.




                                          P. KEVIN BROBSON, Judge




                                         88
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The Marcellus Shale Coalition,            :
                        Petitioner        :
                                          :
            v.                            :   No. 573 M.D. 2016
                                          :
Department of Environmental               :
Protection of the Commonwealth            :
of Pennsylvania and Environmental         :
Quality Board of the Commonwealth         :
of Pennsylvania,                          :
                        Respondents       :


                                     ORDER


            AND NOW, this 22nd day of July, 2019, upon consideration of the
parties’ cross-applications for partial summary relief, the cross-applications are
GRANTED IN PART and DENIED IN PART.
            Petitioner’s Application for Partial Summary Relief on Counts III, V,
and VI of the Petition for Review is GRANTED only as to Count V and only as
follows: Subsection (b) of 25 Pa. Code § 78a.65 is hereby declared VOID and
UNENFORCEABLE to the extent that it requires post-drilling site restoration within
the statutory 9-month period to approximate original conditions/contours. In all
other respects, Petitioner’s application is DENIED.
            Respondents’ Joint Application for Partial Summary Relief:
Counts II-VII is GRANTED as follows:
            1.     Petitioner’s request in Count II of the Petition for Review for a
      declaratory judgment that Subsections (a), (b), (c)(1)-(2), (4)-(6), (d), and (e)
of 25 Pa. Code § 78a.52a are void and unenforceable owing to a lack of agency
authority is DENIED.
      2.    Petitioner’s request in Count III of the Petition for Review for a
declaratory judgment is DENIED.
      3.    Petitioner’s request in Count IV of the Petition for Review for a
declaratory judgment that 25 Pa. Code §§ 78a.59b (well development
impoundments) and 78a.59c (centralized impoundments) are void and
unenforceable owing to a lack of agency authority is DENIED.
      4.    Petitioner’s request in Count V of the Petition for Review for a
declaratory judgment that 25 Pa. Code § 78a.65(a)(1)(iv) is void and
unenforceable owing to a lack of agency authority is DENIED.
      5.    Petitioner’s request in Count V of the Petition for Review for a
declaratory judgment that 25 Pa. Code § 78a.65(b) is void for vagueness is
DENIED.
      6.    Petitioner’s request in Count V of the Petition for Review for a
declaratory judgment that 25 Pa. Code § 78a.65(d) is void and unenforceable
due to a conflict with a statute or regulation is DENIED.
      7.    Petitioner’s request in Count V of the Petition for Review for a
declaratory judgment that 25 Pa. Code § 78a.65 is void and unenforceable for
failure of the agency to follow proper procedures in promulgating the
regulation is DENIED.
      8.    Petitioner’s request in Count VII of the Petition for Review for a
declaratory judgment that 25 Pa. Code § 78a.121(b) is void and unenforceable
due to a conflict with a statute or regulation is DENIED.
In all other respects, Respondents’ application is DENIED.




                                        P. KEVIN BROBSON, Judge